
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

Overstock.com, Inc.

3.75% Convertible Senior Notes due 2011

--------------------------------------------------------------------------------


INDENTURE


Dated as of November 23, 2004

Wells Fargo Bank, N.A.

as TRUSTEE

--------------------------------------------------------------------------------



CROSS-REFERENCE TABLE(1)

Trust Indenture Act Sections


--------------------------------------------------------------------------------

  Indenture Section

--------------------------------------------------------------------------------

§ 310   (a)(1)   7.10     (a)(2)   7.10     (a)(3)   Not Applicable     (a)(4)  
Not Applicable     (a)(5)   7.10     (b)   7.8; 7.10     (c)   Not Applicable §
311   (a)   7.11     (b)   7.11     (c)   Not Applicable § 312   (a)   2.5    
(b)   11.3     (c)   11.3 § 313   (a)   7.6     (b)   7.6     (c)   7.6     (d)
  7.6 § 314   (a)   4.2; 4.3     (b)   Not Applicable     (c)   11.4     (d)  
Not Applicable     (e)   11.5     (p)   Not Applicable § 315   (a)   7.1     (b)
  7.5     (c)   7.1     (d)   7.1     (e)   6.11 § 316   (a)(1)(A)   6.5    
(a)(1)(B)   6.4     (a)(2)   Not Applicable     (b)   6.7     (c)   1.5 §317  
(a)(1)   6.8     (a)(2)   6.9     (b)   2.4 § 318   (a)   11.1

--------------------------------------------------------------------------------

(1)This Cross-Reference Table shall not (i) be deemed, for any purpose, to
constitute part of the Indenture, nor (ii) have any bearing on the
interpretation of any of its terms or provisions

i

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE   1   Section 1.1  
Definitions   1   Section 1.2   Other Definitions   5   Section 1.3  
Incorporation by Reference of Trust Indenture Act   6   Section 1.4   Rules of
Construction   6   Section 1.5   Acts of Holders   6
ARTICLE II. THE SECURITIES
 
7   Section 2.1   Form and Dating   7   Section 2.2   Execution and
Authentication   8   Section 2.3   Registrar, Paying Agent and Conversion Agent
  8   Section 2.4   Paying Agent to Hold Money and Securities in Trust   9  
Section 2.5   Securityholder Lists   9   Section 2.6   Transfer and Exchange   9
  Section 2.7   Replacement Securities   11   Section 2.8   Outstanding
Securities; Determinations of Holders' Action   11   Section 2.9   Temporary
Securities   12   Section 2.10   Cancellation   12   Section 2.11   Persons
Deemed Owners   13   Section 2.12   Global Securities   13   Section 2.13  
CUSIP Numbers   17   Section 2.14   Additional Securities   17   Section 2.15  
Additional Interest Under the Registration Rights Agreement   18
ARTICLE III. REDEMPTION AND PURCHASES
 
18   Section 3.1   Company's Right to Redeem; Notices to Trustee   18  
Section 3.2   Selection of Securities to Be Redeemed   18   Section 3.3   Notice
of Redemption   19   Section 3.4   Effect of Notice of Redemption   19  
Section 3.5   Deposit of Redemption Price   19   Section 3.6   Securities
Redeemed in Part   20   Section 3.7   Purchase of Securities at Option of the
Holder upon Fundamental Change   20   Section 3.8   Effect of Fundamental Change
Purchase Notice; Withdrawal   23   Section 3.9   Deposit of Fundamental Change
Purchase Price   24   Section 3.10   Securities Purchased in Part   24  
Section 3.11   Covenant to Comply With Securities Laws Upon Purchase of
Securities   24   Section 3.12   Repayment to the Company   24
ARTICLE IV. COVENANTS
 
24   Section 4.1   Payment of Securities   24   Section 4.2   SEC and Other
Reports   25   Section 4.3   Compliance Certificate   25   Section 4.4   Further
Instruments and Acts   25   Section 4.5   Maintenance of Office or Agency   25  
Section 4.6   Delivery of Certain Information   25   Section 4.7   Treatment of
Securities   26   Section 4.8   Additional Amounts   26
ARTICLE V. SUCCESSOR CORPORATION
 
26   Section 5.1   When Company May Merge or Transfer Assets   26          

ii

--------------------------------------------------------------------------------




ARTICLE VI. DEFAULTS AND REMEDIES
 
27   Section 6.1   Events of Default   27   Section 6.2   Acceleration   28  
Section 6.3   Other Remedies   28   Section 6.4   Waiver of Past Defaults   29  
Section 6.5   Control by Majority   29   Section 6.6   Limitation on Suits   29
  Section 6.7   Rights of Holders to Receive Payment   29   Section 6.8  
Collection Suit by Trustee   29   Section 6.9   Trustee May File Proofs of Claim
  30   Section 6.10   Priorities   30   Section 6.11   Undertaking for Costs  
30   Section 6.12   Waiver of Stay, Extension or Usury Laws   31
ARTICLE VII. TRUSTEE
 
31   Section 7.1   Duties of Trustee   31   Section 7.2   Rights of Trustee   32
  Section 7.3   Individual Rights of Trustee   33   Section 7.4   Trustee's
Disclaimer   33   Section 7.5   Notice of Defaults   33   Section 7.6   Reports
by Trustee to Holders   33   Section 7.7   Compensation and Indemnity   34  
Section 7.8   Replacement of Trustee   34   Section 7.9   Successor Trustee by
Merger   35   Section 7.10   Eligibility; Disqualification   35   Section 7.11  
Preferential Collection of Claims Against Company   35   Section 7.12   Force
Majeure   35
ARTICLE VIII. AMENDMENTS
 
35   Section 8.1   Without Consent of Holders   35   Section 8.2   With Consent
of Holders   36   Section 8.3   Compliance with Trust Indenture Act   37  
Section 8.4   Revocation and Effect of Consents, Waivers and Actions   37  
Section 8.5   Notation on or Exchange of Securities   37   Section 8.6   Trustee
to Sign Supplemental Indentures   37   Section 8.7   Effect of Supplemental
Indentures   37
ARTICLE IX. CONVERSIONS
 
37   Section 9.1   Conversion Privilege   37   Section 9.2   Conversion
Procedure; Conversion Price; Fractional Shares   39   Section 9.3   Adjustment
of Conversion Price   40   Section 9.4   Consolidation or Merger of the Company
  47   Section 9.5   Notice of Adjustment   48   Section 9.6   Notice in Certain
Events   49   Section 9.7   Company To Reserve Stock: Registration; Listing   49
  Section 9.8   Taxes on Conversion   50   Section 9.9   Conversion After Record
Date   50   Section 9.10   Company Determination Final   50   Section 9.11  
Responsibility of Trustee for Conversion Provisions   50   Section 9.12  
Conversion After a Public Acquirer Fundamental Change   51          


iii

--------------------------------------------------------------------------------




ARTICLE X. SATISFACTION AND DISCHARGE OF INDENTURE
 
51   Section 10.1   Satisfaction and Discharge of Indenture   51   Section 10.2
  Application of Trust Money   52   Section 10.3   Repayment to Company   52  
Section 10.4   Reinstatement   52
ARTICLE XI. MISCELLANEOUS
 
52   Section 11.1   Trust Indenture Act Controls   52   Section 11.2   Notices  
53   Section 11.3   Communication by Holders with Other Holders   53  
Section 11.4   Certificate and Opinion as to Conditions Precedent   53  
Section 11.5   Statements Required in Certificate or Opinion   54   Section 11.6
  Separability Clause   54   Section 11.7   Rules by Trustee, Paying Agent,
Conversion Agent and Registrar   54   Section 11.8   Legal Holidays   54  
Section 11.9   Governing Law   54   Section 11.10   Waiver of Jury Trial   54  
Section 11.11   No Recourse Against Others   54   Section 11.12   Successors  
54   Section 11.13   Multiple Originals   54   Section 11.14   Effect of
Headings and Table of Contents   55
EXHIBIT A
 
Form of Global Security
 
  EXHIBIT B   Form of Certificated Security     EXHIBIT C   Transfer Certificate
   

iv

--------------------------------------------------------------------------------



        INDENTURE dated as of November 23, 2004 between OVERSTOCK.COM, INC., a
Delaware corporation (the "Company"), and WELL FARGO BANK, NATIONAL ASSOCIATION
(the "Trustee").

RECITALS OF THE COMPANY

        The Company has duly authorized the creation of an issue of 3.75%
Convertible Senior Notes due 2011 (the "Securities") having the terms, tenor,
amount and other provisions hereinafter set forth, and, to provide therefor, the
Company has duly authorized the execution and delivery of this Indenture.

        All things necessary to make the Securities, when the Securities are
duly executed by the Company and are authenticated and delivered hereunder and
duly issued by the Company, the valid obligations of the Company, and to make
this Indenture a valid and binding agreement of the Company, in accordance with
their and its terms, have been done. In addition, all things necessary to duly
authorize the issuance of the Common Stock of the Company issuable upon the
conversion of the Securities, and to duly reserve for issuance the number of
Common Stock issuable upon such conversion, have been done.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

        For and in consideration of the premises and the purchase of the
Securities by the Holders thereof, it is mutually covenanted and agreed, for the
equal and proportionate benefit of all Holders of the Securities, as follows:

ARTICLE I.
DEFINITIONS AND INCORPORATION BY REFERENCE

        Section 1.1 Definitions.

        "144A Global Security" means a permanent Global Security in the form of
the Security attached hereto as Exhibit A, and that is deposited with and
registered in the name of the Depositary, representing Securities sold in
reliance on Rule 144A under the Securities Act.

        "Additional Amounts" shall have the meaning ascribed to it in the
Registration Rights Agreement.

        "Additional Securities" means the Company's 3.75% Convertible Senior
Notes due 2011 originally issued after the Issue Date pursuant to Section 2.14,
including any replacement Securities as specified in the relevant Additional
Securities Board Resolutions or Additional Securities Supplemental Indenture
issued therefor in accordance with this Indenture.

        "Additional Securities Board Resolutions" means resolutions duly adopted
by the Board of Directors of the Company and delivered to the Trustee in an
Officers' Certificate providing for the issuance of Additional Securities.

        "Additional Securities Supplemental Indenture" means a supplement to
this Indenture duly executed and delivered by the Company and the Trustee
pursuant to Article IX providing for the issuance of Additional Securities.

        "Affiliate" of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
"control" when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms "controlling" and "controlled" have
meanings correlative to the foregoing.

1

--------------------------------------------------------------------------------




        "Applicable Procedures" means, with respect to any transfer or
transaction involving a Global Security or beneficial interest therein, the
rules and procedures of the Depositary for such Security, in each case to the
extent applicable to such transaction and as in effect from time to time.

        "Board of Directors" means either the board of directors of the Company
or any duly authorized committee of such board.

        "Board Resolution" means a resolution of the Board of Directors.

        "Business Day" means, with respect to any Security, a day other than a
Saturday, a Sunday, or a day that in The City of New York, is not a day on which
banking institutions are authorized or required by law, regulation or executive
order to close.

        "Capital Stock" for any corporation means any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity issued by that corporation, but
excluding any debt securities convertible into such equity.

        "Certificated Securities" means Securities that are in the form of the
Securities attached hereto as Exhibit B.

        "Common Stock" shall mean the Common Stock, $0.0001 par value per share,
of the Company existing on the date of this Indenture or any other shares of
Capital Stock of the Company into which such Common Stock shall be reclassified
or changed.

        "Company" means the party named as the "Company" in the first paragraph
of this Indenture until a successor replaces it pursuant to the applicable
provisions of this Indenture and, thereafter, shall mean such successor. The
foregoing sentence shall likewise apply to any subsequent such successor or
successors.

        "Company Request" or "Company Order" means a written request or order
signed in the name of the Company by any two Officers.

        "Conversion Price" means initially $76.23, subject to adjustment as set
forth herein.

        "Corporate Trust Office" means the principal office of the Trustee at
which at any time its corporate trust business shall be administered, which
office at the date hereof is located at 707 Wilshire Boulevard, 17th Floor, Los
Angeles, California 90017, Attention: Corporate Trust Department, or such other
address as the Trustee may designate from time to time by notice to the Holders
and the Company, or the principal corporate trust office of any successor (or
such other address as a successor Trustee may designate from time to time by
notice to the Holders and the Company).

        "Default" means an event which, with the giving of notice or the lapse
of time, or both, would become an Event of Default.

        "Ex-Dividend Time" means, with respect to any issuance or distribution
on shares of Common Stock, the first date on which the shares of Common Stock
trade regular way on the principal securities market on which the shares of
Common Stock are then traded without the right to receive such issuance or
distribution.

        "Exchange Act" mans the Securities Exchange Act of 1934, as amended.

        "Global Securities" means Securities that are in the form of the
Securities attached hereto as Exhibit A, and that are registered in the register
of Securities in the name of a Depositary or a nominee thereof, and to the
extent that such Securities are required to bear the Legend required by
Section 2.6(f) hereof, such Securities will be in the form of a 144A Global
Security.

        "Holder" or "Securityholder" means a Person in whose name a Security is
registered on the Registrar's books.

2

--------------------------------------------------------------------------------




        "Indenture" means this Indenture, as amended or supplemented from time
to time in accordance with the terms hereof, including the provisions of the TIA
that are deemed to be a part hereof.

        "Initial Purchasers" means Lehman Brothers Inc., Piper Jaffray & Co.,
Legg Mason Wood Walker, Incorporated and WR Hambrecht + Co, LLC.

        "Interest Payment Date" means each June 1 and December 1 of each year,
commencing June 1, 2005.

        "Issue Date" of any Security means the date on which the Security was
originally issued or deemed issued as set forth on the face of the Security.

        "Majority Owned" means having "beneficial ownership" (as defined in
Rule 13(d)(3) under the Exchange Act) of more than 50% of the total voting power
of all shares of the respective entity's Capital Stock that are entitled to vote
generally in the election of directors. "Majority Owner" has the correlative
meaning.

        "Officer" means the Chairman of the Board, the Vice Chairman, the Chief
Executive Officer, the President, any Vice President, the Treasurer, the
Controller, or the Secretary or any Assistant Treasurer or Assistant Secretary
of the Company.

        "Officers' Certificate" means a written certificate containing the
information specified in Sections 11.4 and 11.5, signed in the name of the
Company by any two Officers, and delivered to the Trustee. An Officers'
Certificate given pursuant to Section 4.3 shall be signed by the principal
executive officer, principal financial officer or principal accounting officer
of the Company but need not contain the information specified in Sections 11.4
and 11.5.

        "Opinion of Counsel" means a written opinion containing the information
specified in Sections 11.4 and 11.5, from legal counsel who is reasonably
acceptable to the Trustee. The counsel may be an employee of, or counsel to, the
Company.

        "Person" means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof. The term "Person" includes any syndicate or group which
would be deemed to be a "person" under Section 13(d)(3) under the Exchange Act.

        "Public Acquirer Common Stock" has the meaning assigned to it in the
definition of Public Acquirer Fundamental Change.

        "Public Acquirer Fundamental Change" means any event constituting a
Non-Stock Fundamental Change in which the acquirer has a class of common stock
traded on any U.S. national securities exchange or quoted on the Nasdaq National
Market or which will be so traded or quoted when issued or exchanged in
connection with such Fundamental Change (the "Public Acquirer Common Stock"). If
an acquirer does not itself have a class of common stock satisfying the
foregoing requirement, it will be deemed to have Public Acquirer Common Stock if
a corporation that directly or indirectly is the Majority Owner of the acquirer
has a class of common stock satisfying the foregoing requirement; in such case,
all references to Public Acquirer Common Stock shall refer to such class of
common stock.

        "Purchase Agreement" means the Purchase Agreement, dated November 17,
2004, among the Company and the Initial Purchasers.

        "Redemption Date" or "redemption date" shall mean the date specified in
a notice of redemption on which the Securities may be redeemed in accordance
with the terms of the Securities and this Indenture.

        "Redemption Price" or "redemption price" shall have the meaning set
forth in Section 5 of the Securities.

3

--------------------------------------------------------------------------------



        "Registration Rights Agreement" means the Registration Rights Agreement,
dated as of the date hereof, among the Company and the Initial Purchasers.

        "Responsible Officer" shall mean, when used with respect to the Trustee,
any officer within the Corporate Trust Office of the Trustee or any other
officer of the Trustee to whom any corporate trust matter is referred because of
such person's knowledge of and familiarity with the particular subject and who
shall have direct responsibility for the administration of this Indenture.

        "Restricted Security" means a Security required to bear the restrictive
legend set forth in the form of Security set forth in Exhibits A and B of this
Indenture.

        "Rule 144A" means Rule 144A under the Securities Act (or any successor
provision), as it may be amended from time to time.

        "Sale Price" of a security on any date of determination means:

        (i)    the closing sales price as reported by The Nasdaq Stock
Market, Inc.;

        (ii)   if such security is not so reported on any such date, the closing
sale price as reported in the composite transactions for the principal U.S.
securities exchange on which such security is so listed;

        (iii)  if such security is not so reported, the average of the mid-point
of the last bid and ask prices for such security on such date from at least two
dealers recognized as market-makers for such security selected by the Company
for this purpose; or

        (iv)  if such security is not so quoted, the average of that last bid
and ask prices for such security on such date from a dealer engaged in the
trading of convertible securities selected by the Company for this purpose.

        "SEC" means the Securities and Exchange Commission.

        "Securities" has the meaning set forth in the Recitals.

        "Securityholder" or "Holder" means a Person in whose name a Security is
registered on the Registrar's books.

        "Significant Subsidiary" shall have the meaning ascribed to such term in
Rule 405 of the Securities Act.

        "Stated Maturity," when used with respect to any Security, means
December 1, 2011.

        "Subsidiary" means any Person of which at least a majority of the
outstanding Voting Stock shall at the time directly or indirectly be owned or
controlled by the Company or by one or more Subsidiaries or by the Company and
one or more Subsidiaries.

        "TIA" means the Trust Indenture Act of 1939 as in effect on the date of
this Indenture, provided, however, that in the event the TIA is amended after
such date, TIA means, to the extent required by any such amendment, the TIA as
so amended.

        "Trading Day" means a day during which trading in securities generally
occurs on The Nasdaq Stock Market, Inc. or, if the Common Stock is not quoted on
The Nasdaq Stock Market, Inc., on the principal other national or regional
securities exchange on which the Common Stock then is listed or, if the Common
Stock is not traded on The Nasdaq Stock Market, Inc. or listed on a national or
regional securities exchange, on the principal other market on which the Common
Stock is then traded or quoted.

        "Trustee" means the party named as the "Trustee" in the first paragraph
of this Indenture until a successor replaces it pursuant to the applicable
provisions of this Indenture and, thereafter, shall mean

4

--------------------------------------------------------------------------------




such successor. The foregoing sentence shall likewise apply to any subsequent
such successor or successors.

        "Vice President," when used with respect to the Company, means any vice
president, whether or not designated by a number or a word or words added before
or after the title "vice president."

        "Voting Stock" of a Person means Capital Stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time Capital Stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

        Section 1.2 Other Definitions.

Term:


--------------------------------------------------------------------------------

  Section in which the term is defined:

--------------------------------------------------------------------------------

  "110% Trading Price Exception"   3.7(a ) "Act"   1.5   "Additional Common
Stock"   9.1(b ) "Agent Members"   2.12(e ) "beneficial owner"   3.7(a ) "Common
Stock Restrictive Legend"   2.6(f ) "Continuing Director"   3.7(a ) "Conversion
Agent"   2.3   "Current Market Price"   9.3(g ) "Depositary"   2.1(a )
"distributed assets"   9.3(d ) "DTC"   2.1(a ) "Effective Date"   9.1(b ) "Event
of Default"   6.1   "Exchange Act"   2.12(e ) "Expiration Time"   9.3(f ) "Fair
Market Value"   9.3(g ) "Fundamental Change"   3.7(a ) "Fundamental Change
Purchase Date"   3.7(a ) "Fundamental Change Purchase Notice"   3.7(c )
"Fundamental Change Purchase Price"   3.7(a ) "issuer tender offer"   3.11  
"Legal Holiday"   11.8   "Legend"   2.6(f ) "Non-Electing Share"   9.4  
"Non-Stock Fundamental Change"   9.1(b ) "Notice of Default"   6.1   "Paying
Agent"   2.3   "QIB"   2.1(a ) "Record Date"   9.3(g ) "Redemption Notice"   3.3
  "Reference Period"   9.3(d ) "Registrar"   2.3   "Rule 144A Information"   4.6
  "Securities Act"   2.6(f ) "Spin-Off"   9.3(d ) "Spin-Off Valuation Period"  
9.3(d )        


5

--------------------------------------------------------------------------------



"Stock Price"   9.1(b ) "transfer"   2.12(d ) "Trigger Event"   9.3(d )

        Section 1.3 Incorporation by Reference of Trust Indenture Act. Whenever
this Indenture refers to a provision of the TIA, the provision is incorporated
by reference in and made a part of this Indenture. The following TIA terms used
in this Indenture have the following meanings:

        "indenture securities" means the Securities;

        "indenture security holder" means a Securityholder;

        "indenture to be qualified" means this Indenture;

        "indenture trustee" or "institutional trustee" means the Trustee; and

        "obligor" on the indenture securities means the Company.

        All other TIA terms used in this Indenture that are defined by the TIA,
defined by TIA reference to another statute or defined by SEC rule have the
meanings assigned to them by such definitions.

        Section 1.4 Rules of Construction. Unless the context otherwise
requires:

        (1)   a term has the meaning assigned to it;

        (2)   an accounting term not otherwise defined has the meaning assigned
to it in accordance with U.S. generally accepted accounting principles as in
effect from time to time;

        (3)   "or" is not exclusive;

        (4)   "including" means including, without limitation; and

        (5)   words in the singular include the plural, and words in the plural
include the singular.

        Section 1.5 Acts of Holders.

        (a)   Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and, where it is hereby expressly required, to the Company, as
described in Section 11.2. Such instrument or instruments (and the action
embodied therein and evidenced thereby) are herein sometimes referred to as the
"Act" of Holders signing such instrument or instruments. Proof of execution of
any such instrument or of a writing appointing any such agent shall be
sufficient for any purpose of this Indenture and conclusive in favor of the
Trustee and the Company, if made in the manner provided in this Section.

        (b)   The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to such officer the execution thereof.
Where such execution is by a signer acting in a capacity other than such
signer's individual capacity, such certificate or affidavit shall also
constitute sufficient proof of such signer's authority. The fact and date of the
execution of any such instrument or writing, or the authority of the Person
executing the same, may also be proved in any other manner that the Trustee
deems sufficient.

6

--------------------------------------------------------------------------------






        (c)   The principal amount and serial number of any Security and the
ownership of Securities shall be proved by the register for the Securities.

        (d)   Any request, demand, authorization, direction, notice, consent,
waiver or other Act of the Holder of any Security shall bind every future Holder
of the same Security and the Holder of every Security issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Trustee or the
Company in reliance thereon, whether or not notation of such action is made upon
such Security.

        (e)   If the Company shall solicit from the Holders any request, demand,
authorization, direction, notice, consent, waiver or other Act, the Company may,
at its option, by or pursuant to a Board Resolution, fix in advance a record
date for the determination of Holders entitled to give such request, demand,
authorization, direction, notice, consent, waiver or other Act, but the Company
shall have no obligation to do so. If such a record date is fixed, such request,
demand, authorization, direction, notice, consent, waiver or other Act may be
given before or after such record date, but only the Holders of record at the
close of business on such record date shall be deemed to be Holders for the
purposes of determining whether Holders of the requisite proportion of
outstanding Securities have authorized or agreed or consented to such request,
demand, authorization, direction, notice, consent, waiver or other Act, and for
that purpose the outstanding Securities shall be computed as of such record
date; provided that no such authorization, agreement or consent by the Holders
on such record date shall be deemed effective unless it shall become effective
pursuant to the provisions of this Indenture not later than six months after the
record date.

ARTICLE II.
THE SECURITIES

        Section 2.1 Form and Dating. The Securities and the Trustee's
certificate of authentication shall be substantially in the form of Exhibits A
and B, which are a part of this Indenture. The Securities may have notations,
legends or endorsements required by law, stock exchange rule or usage (provided
that any such notation, legend or endorsement required by usage is in a form
acceptable to the Company). The Company shall provide any such notations,
legends or endorsements to the Trustee in writing. Each Security shall be dated
the date of its authentication.

        (a)   144A Global Securities. Securities offered and sold within the
United States to qualified institutional buyers as defined in Rule 144A ("QIBs")
in reliance on Rule 144A shall be issued initially in the form of a 144A Global
Security, which shall be deposited with the Trustee at its Corporate Trust
Office, as custodian for the Depositary and registered in the name of The
Depository Trust Company ("DTC") or the nominee thereof (DTC, or any successor
thereto, and any such nominee being hereinafter referred to as the
"Depositary"), duly executed by the Company and authenticated by the Trustee as
hereinafter provided. The aggregate principal amount of the 144A Global
Securities may from time to time be increased or decreased by adjustments made
on the records of the Trustee and the Depositary as hereinafter provided.

        (b)   Global Securities in General. Each Global Security shall represent
such of the outstanding Securities as shall be specified therein and each shall
provide that it shall represent the aggregate amount of outstanding Securities
from time to time endorsed thereon and that the aggregate amount of outstanding
Securities represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges, redemptions, repurchases and conversions.

        Any adjustment of the aggregate principal amount of a Global Security to
reflect the amount of any increase or decrease in the amount of outstanding
Securities represented thereby shall be made by the Trustee in accordance with
instructions given by the Holder thereof as required by Section 2.12 hereof and
shall be made on the records of the Trustee and the Depositary.

7

--------------------------------------------------------------------------------



        (c)   Book-Entry Provisions. This Section 2.1(c) shall apply only to
Global Securities deposited with or on behalf of the Depositary.

        The Company shall execute and the Trustee shall, in accordance with this
Section 2.1(c), authenticate and deliver initially one or more Global Securities
that (a) shall be registered in the name of the Depositary, (b) shall be
delivered by the Trustee to the Depositary or pursuant to the Depositary's
instructions and (c) shall be substantially in the form of Exhibit A attached
hereto; provided that the Legend, as defined herein, (other than the first and
second paragraphs thereof) may be removed from such Global Security on
satisfaction of the conditions specified in this Indenture.

        (d)   Certificated Securities. Securities not issued as interests in the
Global Securities will be issued in certificated form substantially in the form
of Exhibit B attached hereto; provided that the Legend may be removed from such
Securities on satisfaction of the conditions specified in this Indenture.

        Section 2.2 Execution and Authentication. The Securities shall be
executed on behalf of the Company by any Officer. The signature of the Officer
on the Securities may be manual or facsimile.

        Securities bearing the manual or facsimile signatures of individuals who
were, at the time of the execution of the Securities, Officers shall bind the
Company, notwithstanding that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Securities or
did not hold such offices at the date of authentication of such Securities.

        No Security shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose unless there appears on such Security a
certificate of authentication substantially in the form provided for herein duly
executed by the Trustee by manual signature of an authorized signatory, and such
certificate upon any Security shall be conclusive evidence, and the only
evidence, that such Security has been duly authenticated and delivered
hereunder.

        The Trustee shall authenticate and deliver the Securities for original
issue in an aggregate principal amount of $100,000,000 (or such greater amount
necessary to reflect the exercise by the Initial Purchasers of their option to
purchase additional Securities in compliance with the Purchase Agreement, but
not in excess of $120,000,000) upon one or more Company Orders without any
further action by the Company (other than as contemplated in Section 11.4 and
Section 11.5 hereof). The aggregate principal amount of the Securities due at
the Stated Maturity thereof outstanding at any time may not exceed the amount
set forth in the foregoing sentence except as provided in Sections 2.7 and 2.14.

        The Securities shall be issued only in registered form without coupons
and only in denominations of $1,000 of principal amount and any integral
multiple of $1,000.

        Section 2.3 Registrar, Paying Agent and Conversion Agent. The Company
shall maintain an office or agency where Securities may be presented for
registration of transfer or for exchange ("Registrar"), an office or agency
where Securities may be presented for purchase or payment ("Paying Agent") and
an office or agency where Securities may be presented for conversion
("Conversion Agent"). The Registrar shall keep a register of the Securities and
of their transfer and exchange. The Company may have one or more co-registrars,
one or more additional paying agents and one or more additional conversion
agents. The term Paying Agent includes any additional paying agent, including
any named pursuant to Section 4.5. The term Conversion Agent includes any
additional conversion agent, including any named pursuant to Section 4.5.

        The Company shall enter into an appropriate agency agreement with any
Registrar, Paying Agent, Conversion Agent or co-registrar (in each case, if such
Registrar, agent or co-registrar is a Person other than the Trustee). The
agreement shall implement the provisions of this Indenture that relate to such
agent. The Company shall notify the Trustee of the name and address of any such
agent. If the

8

--------------------------------------------------------------------------------




Company fails to maintain a Registrar, Paying Agent or Conversion Agent, the
Trustee shall act as such and shall be entitled to appropriate compensation
therefor pursuant to Section 7.7. The Company or any Subsidiary or an Affiliate
of either of them may act as Paying Agent, Registrar, Conversion Agent or
co-registrar.

        The Company initially appoints the Trustee as Registrar, Paying Agent
and Conversion Agent in connection with the Securities.

        Section 2.4 Paying Agent to Hold Money and Securities in Trust. Except
as otherwise provided herein, on or prior to 10:00 a.m., New York City time, on
each due date of payments in respect of any Security, the Company shall deposit
with the Paying Agent a sum of money (in immediately available funds if
deposited on the due date) sufficient to make such payments when so becoming
due. The Company shall require each Paying Agent (other than the Trustee) to
agree in writing that the Paying Agent shall hold in trust for the benefit of
Securityholders or the Trustee all money held by the Paying Agent for the making
of payments in respect of the Securities and shall notify the Trustee of any
default by the Company in making any such payment. At any time during the
continuance of any such default, the Paying Agent shall, upon the written
request of the Trustee, forthwith pay to the Trustee all money so held in trust.
If the Company, a Subsidiary or an Affiliate of either of them acts as Paying
Agent, it shall segregate the money held by it as Paying Agent and hold it as a
separate trust fund. The Company at any time may require a Paying Agent to pay
all money held by it to the Trustee and to account for any funds and Common
Stock disbursed by it. Upon doing so, the Paying Agent shall have no further
liability for the money.

        Section 2.5 Securityholder Lists. The Trustee shall preserve in as
current a form as is reasonably practicable the most recent list available to it
of the names and addresses of Securityholders. If the Trustee is not the
Registrar, the Company shall cause to be furnished to the Trustee at least
semiannually on May 15 and November 15 a listing of Securityholders dated within
15 days of the date on which the list is furnished and at such other times as
the Trustee may request in writing a list in such form and as of such date as
the Trustee may reasonably require of the names and addresses of
Securityholders.

        Section 2.6 Transfer and Exchange.

        (a)   Subject to Section 2.12, upon surrender for registration of
transfer of any Security, together with a written instrument of transfer
satisfactory to the Registrar duly executed by the Securityholder or such
Securityholder's attorney duly authorized in writing, at the office or agency of
the Company designated as Registrar or co-registrar pursuant to Section 2.3, the
Company shall execute, and the Trustee shall authenticate and deliver, in the
name of the designated transferee or transferees, one or more new Securities of
any authorized denomination or denominations, of a like aggregate principal
amount. The Company shall not charge a service charge for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
pay all taxes, assessments or other governmental charges that may be imposed in
connection with the transfer or exchange of the Securities from the
Securityholder requesting such transfer or exchange.

        Subject to Section 2.12, at the option of the Holder, Securities may be
exchanged for other Securities of any authorized denomination or denominations,
of a like aggregate principal amount upon surrender of the Securities to be
exchanged, together with a written instrument of transfer satisfactory to the
Registrar duly executed by the Securityholder or such Securityholder's attorney
duly authorized in writing, at such office or agency. Whenever any Securities
are so surrendered for exchange, the Company shall execute, and the Trustee
shall authenticate and deliver, the Securities which the Holder making the
exchange is entitled to receive.

9

--------------------------------------------------------------------------------



        The Company shall not be required to make, and the Registrar need not
register, transfers or exchanges of Securities selected for redemption in whole
or in part (except, in the case of Securities to be redeemed in part, the
portion thereof not to be redeemed) or any Securities in respect of which a
Fundamental Change Purchase Notice, as defined herein, has been given and not
withdrawn by the Holder thereof in accordance with the terms of this Indenture
(except, in the case of Securities to be purchased in part, the portion thereof
not to be purchased) or to issue any Securities, register the transfer of, or
exchange any Securities for a period of 15 days before the Redemption Date.

        (b)   Notwithstanding any provision to the contrary herein, so long as a
Global Security remains outstanding and is held by or on behalf of the
Depositary, (i) transfers of beneficial interests in a Global Security, in whole
or in part, may be effected only through a book entry system maintained by the
Holder of such Global Security (or its agent) in accordance with Applicable
Procedures, (ii) ownership of a beneficial interest in the Security shall be
required to be reflected in book entry and (iii) transfers of Global Securities
or beneficial interests in Global Securities shall be made only in accordance
with Section 2.12 and this Section 2.6(b). Transfers of a Global Security shall
be limited to transfers of such Global Security in whole or in part, to the
Depositary, to nominees of the Depositary or to a successor of the Depositary or
such successor's nominee.

        (c)   Successive registrations and registrations of transfers and
exchanges as aforesaid may be made from time to time as desired, and each such
registration shall be noted on the register for the Securities.

        (d)   Any Registrar appointed pursuant to Section 2.3 shall provide to
the Trustee such information as the Trustee may reasonably require in connection
with the delivery by such Registrar of Securities upon transfer or exchange of
Securities.

        (e)   No Registrar shall be required to make registrations of transfer
or exchange of Securities during any periods designated in the text of the
Securities or in this Indenture as periods during which such registration of
transfers and exchanges need not be made.

        (f)    If Securities are issued upon the transfer, exchange or
replacement of Securities subject to restrictions on transfer and bearing the
legends set forth on the forms of Security attached hereto as Exhibits A and B
setting forth such restrictions (collectively, the "Legend"), or if a request is
made to remove the Legend on a Security, the Securities so issued shall bear the
Legend, or the Legend shall not be removed, as the case may be, unless there is
delivered to the Company and the Registrar such satisfactory evidence, which
shall include an opinion of counsel, as may be reasonably required by the
Company and the Registrar and the Trustee (if not the same Person as the
Trustee), that neither the Legend nor the restrictions on transfer set forth
therein are required to ensure that transfers thereof comply with the provisions
of Rule 144A or Rule 144 under the Securities Act of 1933, as amended
("Securities Act") or that such Securities are not "restricted" within the
meaning of Rule 144 under the Securities Act. Upon (i) provision of such
satisfactory evidence, or (ii) notification by the Company to the Trustee and
Registrar of the sale of such Security pursuant to a registration statement that
is effective at the time of such sale, the Trustee, at the written direction of
the Company, shall authenticate and deliver a Security that does not bear the
Legend. If the Legend is removed from the face of a Security and the Security is
subsequently held by the Company or an Affiliate of the Company, the Legend
shall be reinstated.

        In the event Rule 144(k) as promulgated under the Securities Act is
amended to shorten the two-year period under Rule 144(k), then, the references
in the Legend to "TWO YEARS," and in the corresponding transfer restrictions
described above, will be deemed to refer to such shorter period, from and after
receipt by the Trustee of an Officers' Certificate and an Opinion of Counsel to
that effect. As soon as practicable after the Company knows of the effectiveness
of any such amendment to shorten the two-year period under Rule 144(k), unless
such changes would otherwise be prohibited by,

10

--------------------------------------------------------------------------------



or would cause a violation of, the federal securities laws applicable at the
time, the Company will provide to the Trustee an Officers' Certificate and an
Opinion of Counsel as to the effectiveness of such amendment and the
effectiveness of such change to the restrictive legends and transfer
restrictions.

        Until the Legend on any Restricted Security has been removed in
compliance with this Section 2.6(f), all shares of Common Stock (or other
securities issuable upon conversion as a result of the provisions of this
Indenture) issued upon conversion of such Restricted Security shall bear a
legend substantially in the form of the Legend (the "Common Stock Restrictive
Legend") and shall be subject to the same restrictions on transfer as such
Restricted Security. At any time following the time when the restrictions on
transfer set forth in the Common Stock Restrictive Legend shall have expired in
accordance with their terms or shall have terminated under applicable law, the
holder of such Common Stock may, upon a surrender of the certificate
representing such Common Stock exchange to the Company's transfer agent in
accordance with such agent's customary procedures (accompanied, in the event
that such restrictions on transfer have terminated by reason of a transfer in
compliance with Rule 144 or any successor provision, by an opinion of counsel
having substantial experience in practice under the Securities Act and otherwise
reasonably acceptable to the Company, addressed to the Company and in form
acceptable to the Company, to the effect that the transfer of such Common Stock
has been made in compliance with Rule 144 or such successor provision), may
receive a new certificate representing such Common Stock, in like amount, which
shall not bear the Common Stock Restrictive Legend.

        Section 2.7 Replacement Securities. If (a) any mutilated Security is
surrendered to the Trustee, or (b) the Company and the Trustee receive evidence
to their satisfaction of the destruction, loss or theft of any Security, and
there is delivered to the Company and the Trustee such security or indemnity as
may be required by them to save each of them harmless, then, in the absence of
notice to the Company or the Trustee that such Security has been acquired by a
bona fide purchaser, the Company shall execute and upon its written request the
Trustee shall authenticate and deliver, in exchange for any such mutilated
Security or in lieu of any such destroyed, lost or stolen Security, a new
Security of like tenor and principal amount, bearing a certificate number not
contemporaneously outstanding.

        In case any such mutilated, destroyed, lost or stolen Security has
become or is about to become due and payable, or is about to be purchased by the
Company pursuant to Article III hereof, the Company in its discretion may,
instead of issuing a new Security, pay or purchase such Security, as the case
may be.

        Upon the issuance of any new Securities under this Section 2.7, the
Company may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.

        Every new Security issued pursuant to this Section 2.7 in lieu of any
mutilated, destroyed, lost or stolen Security shall constitute an original
additional contractual obligation of the Company, whether or not the destroyed,
lost or stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all benefits of this Indenture equally and proportionately with any
and all other Securities duly issued hereunder.

        The provisions of this Section 2.7 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or stolen Securities.

        Section 2.8 Outstanding Securities; Determinations of Holders' Action.
Securities outstanding at any time are all the Securities authenticated by the
Trustee except for those cancelled by it, those paid pursuant to Section 2.7,
those delivered to it for cancellation or surrendered for transfer or exchange

11

--------------------------------------------------------------------------------




and those described in this Section 2.8 as not outstanding. A Security does not
cease to be outstanding because the Company or an Affiliate thereof holds the
Security; provided, however, that in determining whether the Holders of the
requisite principal amount of Securities have given or concurred in any request,
demand, authorization, direction, notice, consent, waiver, or other Act
hereunder, Securities owned by the Company or any other obligor upon the
Securities or any Affiliate of the Company or such other obligor shall be
disregarded and deemed not to be outstanding, except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent, waiver or other Act, only Securities
which a Responsible Officer of the Trustee actually knows to be so owned shall
be so disregarded. Subject to the foregoing, only Securities outstanding at the
time of such determination shall be considered in any such determination
(including, without limitation, determinations pursuant to Articles VI and VIII
hereof).

        If a Security is replaced pursuant to Section 2.7, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Security is held by a bona fide purchaser.

        If the Paying Agent holds, in accordance with this Indenture, on a
Redemption Date, or on the Business Day following a Fundamental Change Purchase
Date, as defined herein, or on Stated Maturity, money sufficient to pay
Securities payable on that date, then immediately after such Redemption Date,
Fundamental Change Purchase Date or Stated Maturity, as the case may be, such
Securities shall cease to be outstanding and interest, including Additional
Amounts, if any, on such Securities shall cease to accrue whether or not such
Securities are delivered to the Paying Agent; provided, that if such Securities
are to be redeemed, notice of such redemption has been duly given pursuant to
this Indenture or provision therefor satisfactory to the Trustee has been made.

        If a Security is converted in accordance with Article IX, then from and
after the time of conversion on the date of conversion, such Security shall
cease to be outstanding and interest, including Additional Amounts, if any,
shall cease to accrue on such Security.

        Section 2.9 Temporary Securities. Pending the preparation of definitive
Securities, the Company may execute, and upon Company Order the Trustee shall
authenticate and deliver, temporary Securities which are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Securities in lieu of which they
are issued and with such appropriate insertions, omissions, substitutions and
other variations as the officers executing such Securities may determine, as
conclusively evidenced by their execution of such Securities.

        If temporary Securities are issued, the Company will cause definitive
Securities to be prepared without unreasonable delay. After the preparation of
definitive Securities, the temporary Securities shall be exchangeable for
definitive Securities upon surrender of the temporary Securities at the office
or agency of the Company designated for such purpose pursuant to Section 2.3,
without charge to the Holder. Upon surrender for cancellation of any one or more
temporary Securities, the Company shall execute and the Trustee shall
authenticate and deliver in exchange therefor a like principal amount of
definitive Securities of authorized denominations. Until so exchanged the
temporary Securities shall in all respects be entitled to the same benefits
under this Indenture as definitive Securities.

        Section 2.10 Cancellation. If the Company shall acquire any of the
Securities, such acquisition shall not operate as a redemption or satisfaction
of the indebtedness represented by such Securities unless the same are delivered
to the Trustee for cancellation. All Securities surrendered for payment,
purchase by the Company pursuant to Article III, conversion, redemption or
registration of transfer or exchange shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee and shall be promptly cancelled by
it. The Company may at any time deliver to the Trustee for cancellation any
Securities previously authenticated and delivered hereunder which the Company
may have acquired in any manner whatsoever, and all Securities so delivered
shall be promptly cancelled by the Trustee. The Company may not issue new
Securities to replace Securities it has paid or delivered to the Trustee for
cancellation or that any Holder has converted pursuant to Article IX. No
Securities shall be authenticated in lieu of or in exchange for any Securities
cancelled as provided in this Section, except as expressly permitted by this
Indenture. All cancelled Securities held by the Trustee shall be disposed of by
the Trustee in accordance with the Trustee's customary procedure.

12

--------------------------------------------------------------------------------



        Section 2.11 Persons Deemed Owners. Prior to due presentment of a
Security for registration of transfer, the Company, the Trustee and any agent of
the Company or the Trustee may treat the Person in whose name such Security is
registered as the owner of such Security for the purpose of receiving payment of
principal of the Security or the payment of any Redemption Price or Fundamental
Change Purchase Price, as defined herein, in respect thereof, and interest
thereon, for the purpose of conversion and for all other purposes whatsoever,
whether or not such Security be overdue, and neither the Company, the Trustee
nor any agent of the Company or the Trustee shall be affected by notice to the
contrary.

        Section 2.12 Global Securities.

        (a)   Notwithstanding any other provisions of this Indenture or the
Securities, (A) transfers of a Global Security, in whole or in part, shall be
made only in accordance with Section 2.6 and Section 2.12(a)(i), (B) transfers
or exchanges of a beneficial interest in a Global Security for an interest in
the same or another Global Security shall comply with Section 2.6 and
Section 2.12(a)(ii) below, (C) transfers or exchanges of a beneficial interest
in a Global Security for a Certificated Security shall comply with Section 2.6,
Section 2.12(a)(iii) below and Section 2.12(e)(1) below, and (D) transfers or
exchanges of a Certificated Security shall comply with Section 2.6 and
Sections 2.12(a)(iv) and (a)(v) below.

        (i)    Transfer of Global Security. A Global Security may not be
transferred, in whole or in part, to any Person other than the Depositary or a
nominee or any successor thereof, and no such transfer to any such other Person
may be registered; provided that this clause (i) shall not prohibit any transfer
of a Certificated Security that is issued in exchange for a Global Security. No
transfer of a Global Security to any Person shall be effective under this
Indenture or the Securities unless and until such Security has been registered
in the name of such Person. Nothing in this Section 2.12(a)(i) shall prohibit or
render ineffective any transfer of a beneficial interest in a Global Security
effected in accordance with the other provisions of this Section 2.12.

        (ii)   Transfer or Exchange of a Beneficial Interest in a Global
Security for a Beneficial Interest in the Same or Another Global Security.

        (x)   A beneficial interest in a Global Security may not be transferred
or exchanged for a beneficial interest in another Global Security except upon
satisfaction of the requirements set forth below. Upon receipt by the Trustee of
a request to transfer or exchange of a beneficial interest in a Global Security
in accordance with Applicable Procedures for a beneficial interest in another
Global Security, together with:

        (A)  so long as the Securities are Restricted Securities, certification
in the form set forth in Exhibit C;

        (B)  written instructions to the Trustee to make, or direct the
Registrar to make, in the case of a transfer or exchange of a beneficial
interest in a Global Security for a beneficial interest in another Global
Security, an adjustment on its books and records with respect to such Global
Securities to reflect a decrease and increase in the aggregate principal amount
of the Securities represented by such Global Securities, such instructions to
contain information regarding the Depositary accounts to be credited with such
decrease and increase; and

        (C)  if the Company or the Trustee so requests, an Opinion of Counsel or
other evidence reasonably satisfactory to it as to the compliance with the
restrictions set forth in the Legend,

then the Trustee, (1) shall cause, or direct the Registrar to cause, in
accordance with the standing instructions and procedures existing between the
Depositary and the Registrar, the aggregate principal amount of the Securities
represented by the appropriate Global Security to be decreased by the aggregate
principal amount that the other Global Security is increased and (2) in
accordance with the

13

--------------------------------------------------------------------------------



standing instructions and procedures existing between the Depositary and the
Registrar and Applicable Procedures, shall debit and credit or cause to be
debited or credited, as appropriate, to the accounts of the persons specified in
such instructions a beneficial interest in the Global Security or Global
Securities, as appropriate, equal to the amount of the beneficial interests so
transferred or exchanged.

        (y)   Beneficial interests in a Global Security may be transferred to
Persons who take delivery in the same Global Security in accordance with the
Applicable Procedures and, if the Global Security is a Restricted Security, in
accordance with the transfer restrictions set forth in the Legend. No written
orders or instructions shall be required to be delivered to the Registrar or the
Trustee to effect the transactions described in this Section 2.12(a)(ii)(y).

        (z)   Other than transfers to the Company or to an Affiliate of the
Company, beneficial interests in a Global Security that is not a Restricted
Security may not be transferred to Person who takes delivery thereof in the
form a beneficial interest in a Global Security that is a Restricted Security.

        (iii)  Transfer or Exchange of a Beneficial Interest in a Global
Security for a Certificated Security. A beneficial interest in a Global Security
may not be exchanged for a Certificated Security except upon satisfaction of the
requirements set forth below and in Section 2.12(e)(1) below. Upon receipt by
the Trustee of a transfer of a beneficial interest in a Global Security in
accordance with Applicable Procedures for a Certificated Security in the form
satisfactory to the Trustee, together with:

        (A)  so long as the Securities are Restricted Securities, certification
in the form set forth in Exhibit C;

        (B)  written instructions to the Trustee to make, or direct the
Registrar to make, an adjustment on its books and records with respect to such
Global Security to reflect a decrease in the aggregate principal amount of the
Securities represented by the Global Security, such instructions to contain
information regarding the Depositary account to be credited with such decrease;
and

        (C)  if the Company or the Trustee so requests, an Opinion of Counsel or
other evidence reasonably satisfactory to it as to the compliance with the
restrictions set forth in the Legend, then the Trustee shall cause, or direct
the Registrar to cause, in accordance with the standing instructions and
procedures existing between the Depositary and the Registrar, the aggregate
principal amount of the Securities represented by the Global Security to be
decreased by the aggregate principal amount of the Certificated Security to be
issued, shall issue such Certificated Security and shall debit or cause to be
debited to the account of the person specified in such instructions a beneficial
interest in the Global Security equal to the principal amount of the
Certificated Security so issued.

        (iv)  Transfer and Exchange of Certificated Securities. When
Certificated Securities are presented to the Registrar with a request:

        (y)   to register the transfer of such Certificated Securities; or

        (z)   to exchange such Certificated Securities for an equal principal
amount of Certificated Securities of other authorized denominations,

14

--------------------------------------------------------------------------------






the Registrar shall register the transfer or make the exchange as requested if
its reasonable requirements for such transaction are met; provided, however,
that the Certificated Securities surrendered for transfer or exchange:

        (1)   shall be duly endorsed or accompanied by a written instrument of
transfer in form reasonably satisfactory to the Company and the Registrar, duly
executed by the Holder thereof or his attorney duly authorized in writing; and

        (2)   so long as such Securities are Restricted Securities, such
Securities are being transferred or exchanged pursuant to an effective
registration statement under the Securities Act or pursuant to clause (A),
(B) or (C) below, and are accompanied by the following additional information
and documents, as applicable:

        (A)  if such Certificated Securities are being delivered to the
Registrar by a Holder for registration in the name of such Holder, without
transfer, a certification from such Holder to that effect; or

        (B)  if such Certificated Securities are being transferred to the
Company, a certification to that effect; or

        (C)  if such Certificated Securities are being transferred pursuant to
an exemption from registration, (i) a certification to that effect (in the form
set forth in Exhibit C, if applicable) and (ii) if the Company so requests, an
opinion of counsel or other evidence reasonably satisfactory to it as to the
compliance with the restrictions set forth in the Legend.

        (v)   Transfer of a Certificated Security for a Beneficial Interest in a
Global Security. A Certificated Security may not be exchanged for a beneficial
interest in a Global Security except upon satisfaction of the requirements set
forth below.

        Upon receipt by the Trustee of a Certificated Security, duly endorsed or
accompanied by appropriate instruments of transfer, in form satisfactory to the
Trustee, together with:

        (I)   so long as the Securities are Restricted Securities,
certification, in the form set forth in Exhibit C, that such Certificated
Security is being transferred to a QIB in accordance with Rule 144A, or to an
institutional accredited investor within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D of the Securities Act; and

        (II)  written instructions directing the Trustee to make, or to direct
the Registrar to make, an adjustment on its books and records with respect to
such Global Security to reflect an increase in the aggregate principal amount of
the Securities represented by the Global Security, such instructions to contain
information regarding the Depositary account to be credited with such increase,
then the Trustee shall cancel such Certificated Security and cause, or direct
the Registrar to cause, in accordance with the standing instructions and
procedures existing between the Depositary and the Registrar, the aggregate
principal amount of Securities represented by the Global Security to be
increased by the aggregate principal amount of the Certificated Security to be
exchanged, and shall credit or cause to be credited to the account of the Person
specified in such instructions a beneficial interest in the Global Security
equal to the principal amount of the Certificated Security so cancelled. If no
Global Securities are then outstanding, the Company shall issue and the Trustee
shall authenticate, upon written order of the Company in the form of an
Officers' Certificate, a new Global Security in the appropriate principal
amount.

        (b)   Subject to the succeeding Section (c), every Security shall be
subject to the restrictions on transfer provided in the Legend and herein
including the delivery of an opinion of counsel, if so provided. Whenever any
Restricted Security is presented or surrendered for transfer or for exchange,
such Security must be accompanied by a certificate in substantially the form set
forth in Exhibit C,

15

--------------------------------------------------------------------------------



dated the date of such surrender and signed by the Holder of such Security, as
to compliance with such restrictions on transfer. The Registrar shall not be
required to accept for such transfer or exchange any Security not so accompanied
by a properly completed certificate.

        (c)   The restrictions imposed by the Legend upon the transferability of
any Security shall cease and terminate when such Security has been sold pursuant
to an effective registration statement under the Securities Act or transferred
in compliance with Rule 144 under the Securities Act (or any successor provision
thereto) or, if earlier, upon the expiration of the holding period applicable to
sales thereof under Rule 144(k) under the Securities Act (or any successor
provision). Any Security as to which such restrictions on transfer shall have
expired in accordance with their terms or shall have terminated may, upon a
surrender of such Security for exchange to the Registrar in accordance with the
provisions of this Section 2.12 (accompanied, in the event that such
restrictions on transfer have terminated by reason of a transfer in compliance
with Rule 144 or any successor provision, by an opinion of counsel having
substantial experience in practice under the Securities Act and otherwise
reasonably acceptable to the Company, addressed to the Company and in form
acceptable to the Company, to the effect that the transfer of such Security has
been made in compliance with Rule 144 or such successor provision), be exchanged
for a new Security, of like tenor and aggregate principal amount, which shall
not bear the restrictive Legend. The Company shall inform the Trustee of the
effective date of any registration statement registering the Securities under
the Securities Act. The Trustee shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the aforementioned
opinion of counsel or registration statement.

        (d)   As used in the preceding two paragraphs of this Section 2.12, the
term "transfer" encompasses any sale, pledge, transfer, loan, hypothecation, or
other disposition of any interest in any Security.

        (e)   The provisions of clauses (1), (2), (3), (4) and (5) below shall
apply only to Global Securities:

        (1)   Notwithstanding any other provisions of this Indenture or the
Securities, a Global Security shall not be exchanged in whole or in part for a
Security registered in the name of any Person other than the Depositary or one
or more nominees thereof, provided that a Global Security may be exchanged for
Securities registered in the names of any Person designated by the Depositary in
the event that (i) the Depositary has notified the Company that it is unwilling
or unable to continue as Depositary for such Global Security or such Depositary
has ceased to be a "clearing agency" registered under the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), and a successor Depositary is not
appointed by the Company within 90 days or (ii) the Company elects to
discontinue use of the system of book entry transfer through DTC (or any
successor Depositary). Any Global Security exchanged pursuant to
clause (i) above shall be so exchanged in whole and not in part, and any Global
Security exchanged pursuant to clause (ii) above may be exchanged in whole or
from time to time in part as directed by the Depositary. Any Security issued in
exchange for a Global Security or any portion thereof shall be a Global
Security; provided that any such Security so issued that is registered in the
name of a Person other than the Depositary or a nominee thereof shall not be a
Global Security.

        (2)   Securities issued in exchange for a Global Security or any portion
thereof shall be issued in definitive, fully registered form, without interest
coupons, shall have an aggregate principal amount equal to that of such Global
Security or portion thereof to be so exchanged, shall be registered in such
names and be in such authorized denominations as the Depositary shall designate
and shall bear the applicable legends provided for herein. Any Global Security
to be exchanged in whole shall be surrendered by the Depositary to the Trustee,
as Registrar. With regard to any Global Security to be exchanged in part, either
such Global Security shall be so surrendered for exchange or, if the Trustee is
acting as custodian for the Depositary or its nominee with respect to such
Global Security, the principal amount thereof shall be reduced, by an amount
equal to the portion thereof to be so exchanged, by means of an appropriate
adjustment made on

16

--------------------------------------------------------------------------------






the records of the Trustee. Upon any such surrender or adjustment, the Trustee
shall authenticate and deliver the Security issuable on such exchange to or upon
the order of the Depositary or an authorized representative thereof.

        (3)   Subject to the provisions of clause (5) below, the registered
Holder may grant proxies and otherwise authorize any Person, including Agent
Members (as defined below) and Persons that may hold interests through Agent
Members, to take any action which a holder is entitled to take under this
Indenture or the Securities.

        (4)   In the event of the occurrence of any of the events specified in
clause (1) above, the Company will promptly make available to the Trustee a
reasonable supply of Certificated Securities in definitive, fully registered
form, without interest coupons.

        (5)   Neither any members of, or participants in, the Depositary
(collectively, the "Agent Members") nor any other Persons on whose behalf Agent
Members may act shall have any rights under this Indenture with respect to any
Global Security registered in the name of the Depositary or any nominee thereof,
or under any such Global Security, and the Depositary or such nominee, as the
case may be, may be treated by the Company, the Trustee and any agent of the
Company or the Trustee as the absolute owner and holder of such Global Security
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or such nominee, as the case may be, or impair, as
between the Depositary, its Agent Members and any other Person on whose behalf
an Agent Member may act, the operation of customary practices of such Persons
governing the exercise of the rights of a holder of any Security.

        (f)    By its acceptance of any Security bearing the Legend, each Holder
of such Security acknowledges the restrictions on transfer of such Security set
forth in this Indenture and agrees that it will transfer such Security only as
provided in this Indenture.

        Section 2.13 CUSIP Numbers. The Company may issue the Securities with
one or more "CUSIP" numbers (if then generally in use), and, if so, the Trustee
shall use "CUSIP" numbers in notices of redemption as a convenience to Holders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Securities or as contained
in any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Securities, and any such redemption shall
not be affected by any defect in or omission of such numbers. The Company will
promptly notify the Trustee of any change in the CUSIP numbers.

        Section 2.14 Additional Securities. The Company may, from time to time,
subject to compliance with any other applicable provisions of this Indenture,
without the consent of the Holders, create and issue pursuant to this Indenture
additional securities ("Additional Securities") having terms and conditions set
forth in Exhibit A identical to those of the other outstanding Securities,
except that Additional Securities:

        (i)    may have a different issue date from other outstanding
Securities, except for purposes of Article 10;

        (ii)   may have a different amount of interest payable on the first
interest payment date after issuance than is payable on other outstanding
Securities;

        (iii)  may have terms specified in the Additional Securities Board
Resolution or Additional Securities Supplemental Indenture for such Additional
Securities making appropriate adjustments to this Article II and Exhibit A (and
related definitions) applicable to such Additional Securities in order to
conform to and ensure compliance with the Securities Act (or other applicable
securities

17

--------------------------------------------------------------------------------






laws) and any registration rights or similar agreement applicable to such
Additional Securities, which are not adverse in any material respect to the
Holder of any outstanding Securities (other than such Additional Securities);
and

        (iv)  may be entitled to additional interest as provided in Section 2.15
not applicable to other outstanding Securities and may not be entitled to such
Additional Interest applicable to other outstanding Securities;

provided, that no adjustment pursuant to this Section 2.14 shall cause such
Additional Securities to constitute, as determined pursuant to an Opinion of
Counsel, a different class of securities than the Securities issued on the Issue
Date for U.S. federal income tax purposes except for Additional Securities that
have a separate CUSIP number from other outstanding Securities pending
performance by the Company of its obligations under a Registration Rights
Agreement applicable thereto.

        Section 2.15 Additional Interest Under the Registration Rights
Agreement. Under certain circumstances, the Company may be obligated to pay
Additional Interest to Holders, all as and to the extent set forth in the
Registration Rights Agreement. The terms thereof are hereby incorporated herein
by reference and such Additional Interest is deemed to be interest for purposes
of this Indenture.

ARTICLE III.
REDEMPTION AND PURCHASES

        Section 3.1 Company's Right to Redeem; Notices to Trustee. Prior to
December 1, 2009, the Securities will not be redeemable at the Company's option.
Beginning on December 1, 2009, the Company, at its option, may redeem the
Securities, subject to and in accordance with the terms and conditions of
Section 5 of the Securities, for cash, as a whole or in part, at a redemption
price equal to the principal amount of those Securities. In addition, the
Company will pay any accrued and unpaid interest, including Additional Amounts,
if any, on those Securities (including Securities which are converted into
Common Stock under the circumstances specified in Section 9.9) to the Redemption
Date. If the Company elects to redeem Securities pursuant to Section 5 of the
Securities, it shall notify the Trustee in writing of the Redemption Date, the
principal amount of Securities to be redeemed and the Redemption Price.

        The Company shall give the notice to the Trustee of its intention to
exercise its right to redeem the Securities as provided for in this Section 3.1
by a Company Order at least ten (10) Business Days prior to the day the
Redemption Notice is to be mailed.

        Section 3.2 Selection of Securities to Be Redeemed. If less than all the
Securities are to be redeemed, unless the procedures of the Depositary provide
otherwise, the Trustee shall select the Securities to be redeemed by lot, on a
pro rata basis or by another method the Trustee considers fair and appropriate
(so long as such method is not prohibited by the rules of any stock exchange on
which the Securities are then listed). The Trustee shall make the selection
within five Business Days after it receives the notice provided for in
Section 3.1 from outstanding Securities not previously called for redemption.
The Trustee may select for redemption portions of the principal amount of
Securities that have denominations larger than $1,000.

        Securities and portions of Securities that the Trustee selects shall be
in principal amounts of $1,000 or an integral multiple of $1,000. Provisions of
this Indenture that apply to Securities called for redemption also apply to
portions of Securities called for redemption. The Trustee shall notify the
Company promptly of the Securities or portions of the Securities to be redeemed.

        Securities and portions of Securities that are to be redeemed are
convertible by the Holder until the close of business on the second Business Day
prior to the Redemption Date unless the Company fails to pay the Redemption
Price on the Redemption Date. If any Security selected for partial

18

--------------------------------------------------------------------------------




redemption is converted in part before termination of the conversion right with
respect to the portion of the Security so selected, the converted portion of
such Security shall be deemed (so far as may be) to be the portion selected for
redemption. Securities which have been converted during a selection of
Securities to be redeemed may be treated by the Trustee as outstanding for the
purpose of such selection.

        Section 3.3 Notice of Redemption. At least 20 days but not more than
60 days before a Redemption Date, the Company shall mail a notice of redemption
(the "Redemption Notice") by first-class mail, postage prepaid, to each Holder
of Securities to be redeemed.

        The notice shall identify the Securities to be redeemed and shall state:

        (1)   the Redemption Date;

        (2)   the Redemption Price;

        (3)   the Conversion Price;

        (4)   the name and address of the Paying Agent and Conversion Agent;

        (5)   that Securities called for redemption may be converted at any time
before the close of business on the second Business Day prior to the Redemption
Date;

        (6)   that Holders who wish to convert their Securities must satisfy the
requirements set forth in Section 8 of the Securities;

        (7)   that Securities called for redemption must be surrendered to the
Paying Agent to collect the Redemption Price;

        (8)   if fewer than all of the outstanding Securities are to be
redeemed, the certificate numbers, if any, and principal amounts of the
particular Securities to be redeemed;

        (9)   that, unless the Company defaults in making payment of such
Redemption Price, interest, including Additional Amounts, if any, on Securities
called for redemption will cease to accrue interest on and after the Redemption
Date;

        (10) the CUSIP number(s) of the Securities; and

        (11) any other information the Company wants to present.

        At the Company's request, the Trustee shall give the notice of
redemption in the Company's name and at the Company's expense, provided that the
Company makes such request at least ten Business Days prior to the date by which
such notice of redemption is to be given to Holders in accordance with this
Section 3.3, unless the Trustee agrees to a shorter period.

        Section 3.4 Effect of Notice of Redemption. Once notice of redemption is
given, Securities called for redemption become due and payable on the Redemption
Date and at the Redemption Price stated in the notice except for Securities
which are converted in accordance with the terms of this Indenture. Upon
surrender to the Paying Agent, such Securities shall be paid at the Redemption
Price stated in the notice.

        Section 3.5 Deposit of Redemption Price. Prior to 10:00 a.m., New York
City time, on the Redemption Date, the Company shall deposit with the Paying
Agent (or if the Company or a Subsidiary or an Affiliate of either of them is
the Paying Agent, shall segregate and hold in trust) money sufficient to pay the
applicable Redemption Price of all Securities to be redeemed on that date other
than Securities or portions of Securities called for redemption which on or
prior thereto have been delivered by the Company to the Trustee for cancellation
or have been converted. The Paying Agent shall as promptly as practicable return
to the Company any money not required for that purpose

19

--------------------------------------------------------------------------------




because of conversion of Securities pursuant to Article IX. If such money is
then held by the Company in trust and is not required for such purpose, it shall
be discharged from such trust.

        Section 3.6 Securities Redeemed in Part. Upon surrender of a Security
that is redeemed in part, the Company shall execute and the Trustee shall
authenticate and deliver to the Holder a new Security in an authorized
denomination equal in principal amount to the unredeemed portion of the Security
surrendered.

        Section 3.7 Purchase of Securities at Option of the Holder upon
Fundamental Change. (a)(1) If a Fundamental Change occurs at any time prior to
the Stated Maturity (subject to certain exceptions set forth below), each Holder
of Securities not previously purchased or redeemed by the Company shall have the
right, at such Holder's option, to require the Company to redeem all of such
Holder's Securities for cash or any portion thereof that is a multiple of
$1,000, at a purchase price specified in Section 6 of the Securities (the
"Fundamental Change Purchase Price"), as of the date that is between 30 and
60 days after the date of a notice of Fundamental Change delivered by the
Company pursuant to Section 3.7(b) (the "Fundamental Change Purchase Date"),
subject to satisfaction by or on behalf of the Holder of the requirements set
forth in Section 3.7(c).

        A "Fundamental Change" will be deemed to have occurred at such time
after the Securities are originally issued when any of the following events
shall occur:

        (i)    the acquisition by any Person, directly or indirectly, through a
purchase, merger or other acquisition transaction, or series of purchases,
mergers or other acquisition transactions, of shares of the Capital Stock of the
Company entitling that Person to exercise 50% or more of the total voting power
of all shares of the Capital Stock of the Company entitled to vote generally in
elections of directors, other than any acquisition by the Company, any of its
subsidiaries or any of its employee benefit plans; or

        (ii)   the first day on which a majority of the members of the Board of
Directors of the Company does not consist of Continuing Directors; or

        (iii)  the Company consolidates or merges with or into any other Person,
any merger of another Person into the Company, or any conveyance, transfer,
sale, lease or other disposition of all or substantially all of the Company's
properties and assets to another Person, other than: (A) any transaction:
(1) that does not result in any reclassification, conversion, exchange or
cancellation of outstanding shares of Capital Stock of the Company; and
(2) pursuant to which the holders of 50% or more of the total voting power of
all shares of Capital Stock of the Company entitled to vote generally in
elections of directors immediately prior to the transaction have the right to
exercise, directly or indirectly, 50% or more of the total voting power of all
shares of Capital Stock of the Company entitled to vote generally in elections
of directors of the continuing or surviving Person immediately after giving
effect to such transaction; or (B) any merger primarily for the purpose of
changing the Company's jurisdiction of incorporation and resulting in a
reclassification, conversion or exchange of outstanding shares of Common Stock,
solely into shares of common stock of the surviving entity, or

        (iv)  the termination of trading of the Common Stock, which shall be
deemed to have occurred if the Common Stock or other common stock into which the
notes are convertible is neither listed for trading on a United States national
securities exchange nor approved for listing on The Nasdaq National Market or
any similar United States system of automated dissemination of quotations of
securities prices or traded in over-the-counter securities markets, and no
American Depositary Shares or similar instruments for such common stock are so
listed or approved for listing in the United States.

20

--------------------------------------------------------------------------------






        A "Continuing Director" shall mean, as of any date of determination, any
member of the Board of Directors who:

        (i)    was a member of the Board of Directors of the Company on the date
hereof; or

        (ii)   was nominated for election, appointed or elected to the Board of
Directors with the approval of a majority of the Continuing Directors who were
members of the Board of Directors at the time of the new director's nomination,
appointment or election, either by a specific vote or by approval of the proxy
statement issued by the Company on behalf of the Company's entire Board of
Directors in which such individual is named as a nominee for director.

        (2)   Notwithstanding the provisions of Section 3.7(a)(1), the Company
shall not be required to purchase the Securities of the Holders upon a
Fundamental Change pursuant to this Section 3.7 (and a Fundamental Change shall
be deemed not to have occurred) if:

        (i)    the Sale Price per share of Common Stock for any five Trading
Days within (1) the period of 10 consecutive Trading Days ending immediately
after the later of the Fundamental Change or the public announcement of the
Fundamental Change, in the case of a Fundamental Change under clause (i) or
(ii) of the definition of "Fundamental Change" above, or (2) the period of 10
consecutive Trading Days ending immediately before the Fundamental Change, in
the case of a Fundamental Change under clause (iii) or (iv) of the definition of
"Fundamental Change" above, equals or exceeds 110% of the Conversion Price of
the Securities in effect on each of those five Trading Days (the "110% Trading
Price Exception"); or

        (ii)   more than 90% of the consideration in the transaction or
transactions (other than cash payments for fractional shares and cash payments
made in respect of dissenters' appraisal rights) which otherwise would
constitute a Fundamental Change under clause (i), (ii) or (iii) above consists
of shares of common stock, depositary receipts or other certificates
representing common equity interests traded or to be traded immediately
following such transaction on a national securities exchange or quoted on The
Nasdaq National Market, and, as a result of the transaction or transactions, the
Securities become convertible solely into such common stock, depositary receipts
or other certificates representing common equity interests (and any rights
attached thereto).

For the purposes of this Section 3.7, (x) whether a Person is a "beneficial
owner" shall be determined in accordance with Rule 13d-3 and Rule 13d-5 under
the Exchange Act (except that any of those Persons shall be deemed to have
beneficial ownership of all securities it has the right to acquire, whether the
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition) and (y) the term "Person" includes any syndicate or group
that would be deemed to be a "person" under Section 13(d)(3) of the Exchange
Act.

        (b)   No later than 30 days after the occurrence of a Fundamental
Change, the Company shall mail a written notice of the Fundamental Change by
first class mail to the Trustee and to each Holder (and to beneficial owners as
required by applicable law). The notice shall include a form of Fundamental
Change Purchase Notice to be completed by the Holder and shall state:

        (1)   briefly, the events causing a Fundamental Change and the date of
such Fundamental Change;

        (2)   the date by which the Fundamental Change Purchase Notice, as
defined herein, pursuant to this Section 3.7 must be delivered to the Paying
Agent in order for a Holder to exercise the repurchase rights;

        (3)   the Fundamental Change Purchase Date;

        (4)   the Fundamental Change Purchase Price;

21

--------------------------------------------------------------------------------






        (5)   the name and address of the Paying Agent and the Conversion Agent;

        (6)   the Conversion Price and any adjustments thereto;

        (7)   that the Securities as to which a Fundamental Change Purchase
Notice has been given may be converted if they are otherwise convertible
pursuant to Article IX hereof only if the Fundamental Change Purchase Notice has
been withdrawn in accordance with the terms of this Indenture;

        (8)   that the Securities must be surrendered to the Paying Agent to
collect payment;

        (9)   that the Fundamental Change Purchase Price for any Security as to
which a Fundamental Change Purchase Notice has been duly given and not withdrawn
will be paid promptly following the later of the Fundamental Change Purchase
Date and the time of surrender of such Security as described in clause (8)
above;

        (10) briefly, the procedures the Holder must follow to exercise rights
under this Section 3.7;

        (11) briefly, the conversion rights of the Securities;

        (12) the procedures for withdrawing a Fundamental Change Purchase
Notice;

        (13) that, unless the Company defaults in making payment of such
Fundamental Change Purchase Price, interest, if any, on Securities surrendered
for purchase by the Company will cease to accrue on and after the Fundamental
Change Purchase Date;

        (14) the CUSIP number(s) of the Securities; and

        (15) any other information the Company wants to present.

        Without otherwise limiting the Company's obligations pursuant to this
Section 3.7 in any way, the Company shall also issue a press release through Dow
Jones & Company, Inc. containing the relevant information and otherwise make
this information available on the Company's web site or through another public
medium as the Company may use at that time.

        (c)   A Holder may exercise its rights specified in Section 3.7(a) upon
delivery of a written notice of purchase (a "Fundamental Change Purchase
Notice") to the Paying Agent at any time on or prior to the close of business on
the second Business Day preceding the Fundamental Change Purchase Date (unless
the Company shall specify a later date), specifying:

        (1)   the certificate number of the Security, if certificated, which the
Holder will deliver to be purchased or, if not certificated, the notice must
comply with the appropriate Depositary procedures;

        (2)   the portion of the principal amount of the Security which the
Holder will deliver to be purchased, which portion must be $1,000 or an integral
multiple of $1,000; and

        (3)   that such Security shall be purchased pursuant to the terms and
conditions specified in Section 6 of the Securities and in this Indenture.

        The delivery of such Security to the Paying Agent with the Fundamental
Change Purchase Notice (together with all necessary endorsements) at the offices
of the Paying Agent shall be a condition to the receipt by the Holder of the
Fundamental Change Purchase Price therefor; provided, however, that such
Fundamental Change Purchase Price shall be so paid pursuant to this Section 3.7
and Section 3.8 only if the Security so delivered to the Paying Agent shall
conform in all respects to the description thereof set forth in the related
Fundamental Change Purchase Notice.

        The Company shall purchase from the Holder thereof, pursuant to this
Section 3.7 and Section 3.8, a portion of a Security if the principal amount of
such portion is $1,000 or an integral multiple of

22

--------------------------------------------------------------------------------




$1,000. Provisions of this Indenture that apply to the purchase of all of a
Security also apply to the purchase of such portion of such Security.

        Any purchase by the Company contemplated pursuant to the provisions of
this Section 3.7 and Section 3.8 shall be consummated by the delivery of the
consideration to be received by the Holder.

        Notwithstanding anything herein to the contrary, any Holder delivering
to the Paying Agent the Fundamental Change Purchase Notice contemplated by this
Section 3.7(c) shall have the right to withdraw such Fundamental Change Purchase
Notice, in whole or in part, at any time prior to the close of business on the
Fundamental Change Purchase Date by delivery of a written notice of withdrawal
to the Paying Agent in accordance with Section 3.8.

        The Paying Agent shall promptly notify the Company of the receipt by it
of any Fundamental Change Purchase Notice or written withdrawal thereof.

        Section 3.8 Effect of Fundamental Change Purchase Notice; Withdrawal.
Upon receipt by the Paying Agent of the Fundamental Change Purchase Notice
specified in Section 3.7(c), the Holder of the Security in respect of which such
Fundamental Change Purchase Notice was given shall (unless such Fundamental
Change Purchase Notice is withdrawn as specified in the following two
paragraphs) thereafter be entitled to receive solely the Fundamental Change
Purchase Price with respect to such Security. Such Fundamental Change Purchase
Price shall be paid to such Holder, subject to the receipt of funds by the
Paying Agent, promptly following the later of (x) the Fundamental Change
Purchase Date with respect to such Security (provided the conditions in
Section 3.7(c) have been satisfied) and (y) the time of delivery of such
Security to the Paying Agent by the Holder thereof in the manner required by
Section 3.7(c). Securities in respect of which a Fundamental Change Purchase
Notice has been given by the Holder thereof may not be converted pursuant to
Article IX hereof on or after the date of the delivery of such Fundamental
Change Purchase Notice unless such Fundamental Change Purchase Notice has first
been validly withdrawn as specified in the following two paragraphs.

        A Fundamental Change Purchase Notice may be withdrawn by means of a
written notice of withdrawal delivered to the office of the Paying Agent in
accordance with the Fundamental Change Purchase Notice, at any time prior to the
close of business on the Fundamental Change Purchase Date, specifying:

        (1)   the certificate number, if any, of the Security in respect of
which such notice of withdrawal is being submitted, or, if not certificated, the
notice must comply with the appropriate Depositary procedures,

        (2)   the principal amount of the Security with respect to which such
notice of withdrawal is being submitted, and

        (3)   the principal amount, if any, of such Security which remains
subject to the original Fundamental Change Purchase Notice, and which has been
or will be delivered for purchase by the Company.

        There shall be no purchase of any Securities pursuant to Section 3.7 if
there has occurred (prior to, on or after, as the case may be, the giving, by
the Holders of such Securities, of the required Fundamental Change Purchase
Notice) and is continuing an Event of Default, as defined herein (other than a
default in the payment of the Fundamental Change Purchase Price with respect to
such Securities). The Paying Agent will promptly return to the respective
Holders thereof any Securities (x) with respect to which a Fundamental Change
Purchase Notice has been withdrawn in compliance with this Indenture, or
(y) held by it during the continuance of an Event of Default (other than a
default in the payment of the Fundamental Change Purchase Price with respect to
such Securities) in which case, upon such return, the Purchase Notice with
respect thereto shall Fundamental Change be deemed to have been withdrawn.

23

--------------------------------------------------------------------------------



        Section 3.9 Deposit of Fundamental Change Purchase Price. Prior to
10:00 a.m., New York City time, on the Business Day following the Fundamental
Change Purchase Date, the Company shall deposit with the Trustee or with the
Paying Agent (or, if the Company or a Subsidiary or an Affiliate of either of
them is acting as the Paying Agent, shall segregate and hold in trust as
provided in Section 2.4) an amount of cash (in immediately available funds if
deposited on such Business Day) sufficient to pay the aggregate Fundamental
Change Purchase Price of all the Securities or portions thereof which are to be
purchased as of the Fundamental Change Purchase Date.

        Section 3.10 Securities Purchased in Part. Any Certificated Security
which is to be purchased only in part shall be surrendered at the office of the
Paying Agent (with, if the Company or the Trustee so requires, due endorsement
by, or a written instrument of transfer in form satisfactory to the Company and
the Trustee duly executed by, the Holder thereof or such Holder's attorney duly
authorized in writing) and the Company shall execute and the Trustee shall
authenticate and deliver to the Holder of such Security, without service charge,
a new Security or Securities, of any authorized denomination as requested by
such Holder in aggregate principal amount equal to, and in exchange for, the
portion of the principal amount of the Security so surrendered which is not
purchased.

        Section 3.11 Covenant to Comply With Securities Laws Upon Purchase of
Securities. When complying with the provisions of Section 3.7 (provided that
such offer or purchase constitutes an "issuer tender offer" for purposes of
Rule 13e-4 (which term, as used herein, includes any successor provision
thereto) under the Exchange Act at the time of such offer or purchase), and
subject to any exemptions available under applicable law, the Company shall
(i) comply with Rule 13e-4 and Rule 14e-1 (or any successor provision) under the
Exchange Act, (ii) file the related Schedule TO (or any successor schedule, form
or report) under the Exchange Act, and (iii) otherwise comply with all Federal
and state securities laws so as to permit the rights and obligations under
Section 3.7 to be exercised in the time and in the manner specified in
Section 3.7.

        Section 3.12 Repayment to the Company. The Trustee and the Paying Agent
shall return to the Company any cash that remains unclaimed as provided in
Section 11 of the Securities, together with interest or dividends, if any,
thereon (subject to the provisions of Section 7.1(f)), held by them for the
payment of the Fundamental Change Purchase Price; provided, however, that to the
extent that the aggregate amount of cash deposited by the Company pursuant to
Section 3.9 exceeds the aggregate Fundamental Change Purchase Price of the
Securities or portions thereof which the Company is obligated to purchase as of
the Fundamental Change Purchase Date, then, unless otherwise agreed in writing
with the Company, promptly after the Business Day following the Fundamental
Change Purchase Date, the Trustee shall return any such excess to the Company
together with interest thereon (subject to the provisions of Section 7.1(f)).

ARTICLE IV.
COVENANTS

        Section 4.1 Payment of Securities. The Company shall promptly make all
payments in respect of the Securities on the dates and in the manner provided in
the Securities or pursuant to this Indenture. Any amounts of cash to be given to
the Trustee or Paying Agent, shall be deposited with the Trustee or Paying Agent
by 10:00 a.m., New York City time, by the Company. Principal amount plus accrued
interest, if any, including Additional Amounts, if any, the Redemption Price,
the Fundamental Change Purchase Price and cash interest, if any, shall be
considered paid on the applicable date due if on such date the Trustee or the
Paying Agent holds, in accordance with this Indenture, cash sufficient to pay
all such amounts then due.

24

--------------------------------------------------------------------------------



        Section 4.2 SEC and Other Reports. The Company shall file with the
Trustee, within 15 days after it files such annual and quarterly reports,
information, documents and other reports with the SEC, copies of its annual
report and of the information, documents and other reports (or copies of such
portions of any of the foregoing as the SEC may by rules and regulations
prescribe) which the Company is required to file with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act. The Company also shall comply with the
other provisions of TIA Section 314(a). Delivery of such reports, information
and documents to the Trustee is for informational purposes only and the
Trustee's receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company's compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely conclusively on Officers'
Certificates).

        Section 4.3 Compliance Certificate. The Company shall deliver to the
Trustee within 120 days after the end of each fiscal year of the Company an
Officers' Certificate, stating whether or not to the knowledge of the signers
thereof, the Company is in default in the performance and observance of any of
the terms, provisions and conditions of this Indenture (without regard to any
period of grace or requirement of notice provided hereunder) and if the Company
shall be in default, specifying all such defaults and the nature and status
thereof of which they may have knowledge.

        Section 4.4 Further Instruments and Acts. Upon request of the Trustee,
the Company will execute and deliver such further instruments and do such
further acts as may be reasonably necessary or proper to carry out more
effectively the purposes of this Indenture.

        Section 4.5 Maintenance of Office or Agency. The Company will maintain
in the Borough of Manhattan, The City of New York, an office or agency of the
Trustee, Registrar, Paying Agent and Conversion Agent where Securities may be
presented or surrendered for payment, where Securities may be surrendered for
registration of transfer, exchange, purchase, redemption or conversion and where
notices and demands to or upon the Company in respect of the Securities and this
Indenture may be served. The office of Wells Fargo Bank, N.A., an Affiliate of
the Trustee with an office at 707 Wilshire Boulevard, 17th Floor, Los Angeles,
California 90017 (Attention: Corporate Trust Department), shall initially be
such office or agency for all of the aforesaid purposes. The Company shall give
prompt written notice to the Trustee of the location, and of any change in the
location, of any such office or agency (other than a change in the location of
the office of the Trustee). If at any time the Company shall fail to maintain
any such required office or agency or shall fail to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may be made
or served at the address of the Trustee set forth in Section 11.2.

        The Company may also from time to time designate one or more other
offices or agencies where the Securities may be presented or surrendered for any
or all such purposes and may from time to time rescind such designations;
provided, however, that no such designation or rescission shall in any manner
relieve the Company of its obligation to maintain an office or agency in the
Borough of Manhattan, The City of New York, for such purposes.

        Section 4.6 Delivery of Certain Information. At any time when the
Company is not subject to Section 13 or 15(d) of the Exchange Act, upon the
request of a Holder or any beneficial owner of Securities or holder or
beneficial owner of shares of Common Stock issued upon conversion thereof, the
Company will promptly furnish or cause to be furnished Rule 144A Information (as
defined below) to such Holder or any beneficial owner of Securities or holder or
beneficial owner of shares of Common Stock, or to a prospective purchaser of any
such security designated by any such holder, as the case may be, to the extent
required to permit compliance by such Holder or holder with Rule 144A under the
Securities Act in connection with the resale of any such security. "Rule 144A
Information" shall be such information as is specified pursuant to
Rule 144A(d)(4) under the Securities Act. Whether a Person is a beneficial owner
shall be determined by the Company to the Company's reasonable satisfaction.

25

--------------------------------------------------------------------------------




        Section 4.7 Treatment of Securities. Each Holder, by acceptance of a
Security, and beneficial owner, by acceptance of a beneficial ownership interest
in a Security, agrees to treat the Securities as indebtedness of the Company for
U.S. federal income tax purposes and not to take any action inconsistent with
such treatment.

        Section 4.8 Additional Amounts. If Additional Amounts are payable by the
Company upon a registration default pursuant to the Registration Rights
Agreement, the Company shall deliver to the Trustee a certificate to that effect
stating (i) the amount of such Additional Amounts per $1,000 principal amount of
the Notes that are payable, (ii) the facts and calculations supporting the
determination of such amount and (iii) the date on which such damages are
payable. Unless and until a Responsible Officer of the Trustee receives such a
certificate, the Trustee may assume without inquiry that no Additional Amounts
are payable.

ARTICLE V.
SUCCESSOR CORPORATION

        Section 5.1 When Company May Merge or Transfer Assets. The Company shall
not consolidate with or merge with or into any other Person or convey, transfer,
sell, lease or otherwise dispose of all or substantially all of its properties
and assets to any Person, unless:

        (a)   either (1) the Company shall be the continuing corporation or
(2) the Person (if other than the Company) formed by such consolidation or into
which the Company is merged or the Person which acquires by conveyance, transfer
or lease all or substantially all of the properties and assets of the Company
substantially as an entirety (i) shall be organized and validly existing under
the laws of the United States or any state thereof or the District of Columbia
and (ii) shall expressly assume, by an indenture supplemental hereto, executed
and delivered to the Trustee, in form reasonably satisfactory to the Trustee,
all of the obligations of the Company under the Securities and this Indenture;

        (b)   immediately after giving effect to such transaction, no Default or
Event of Default as defined herein shall have occurred and be continuing; and

        (c)   the Company shall have delivered to the Trustee an Officers'
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger, conveyance, transfer or lease and, if a supplemental indenture is
required in connection with such transaction, such supplemental indenture,
comply with this Article V and that all conditions precedent herein provided for
relating to such transaction have been satisfied.

        For purposes of the foregoing, the transfer (by lease, assignment
(excluding the grant of a security interest but including any foreclosure
thereon), sale or otherwise) of the properties and assets of one or more
Subsidiaries (other than to the Company or another Subsidiary), which, if such
assets were owned by the Company, would constitute all or substantially all of
the properties and assets of the Company, shall be deemed to be the transfer of
all or substantially all of the properties and assets of the Company.

        The successor Person formed by such consolidation or into which the
Company is merged or the successor Person to which such conveyance, transfer or
lease is made shall succeed to, and be substituted for, and may exercise every
right and power of, the Company under this Indenture with the same effect as if
such successor had been named as the Company herein; and thereafter, except in
the case of a lease and obligations the Company may have under a supplemental
indenture, the Company shall be discharged from all obligations and covenants
under this Indenture and the Securities. Subject to Section 8.6, the Company,
the Trustee and the successor Person shall enter into a supplemental indenture
to evidence the succession and substitution of such successor Person and such
discharge and release of the Company.

26

--------------------------------------------------------------------------------




ARTICLE VI.
DEFAULTS AND REMEDIES

        Section 6.1 Events of Default. So long as any Securities are
outstanding, each of the following shall be an "Event of Default":

        (1)   the Company defaults in the payment of the principal amount on any
Security when the same becomes due and payable at its Stated Maturity;

        (2)   the Company defaults in its obligation to repurchase any Security,
or any portion thereof, upon the exercise by the Holder of such Holder's right
to require the Company to purchase such Securities pursuant to and in accordance
with Section 3.7 hereof;

        (3)   the Company defaults in its obligation to redeem any Security, or
any portion thereof, called for redemption by the Company pursuant to and in
accordance with Section 3.1 hereof;

        (4)   the Company defaults in the payment of any accrued and unpaid
interest, including Additional Amounts, if any, on any Security, in each case
when due and payable, and continuance of such default for a period of 30 days;

        (5)   the Company fails to deliver Common Stock (together with cash
instead of fraction shares) when required to be delivered upon conversion of a
Security, and such failure continues for 10 days after receipt by the Company of
a Notice of Default as defined below;

        (6)   the Company fails to comply with any of its covenants or
agreements in the Securities or this Indenture (other than those referred to in
clauses (1) through (5) above) and such failure continues for 60 days after
receipt by the Company of a Notice of Default as defined below;

        (7)   a default under any indebtedness for money borrowed by the Company
or any Significant Subsidiary in an aggregate outstanding principal amount in
excess of $10.0 million, for a period of 30 days after receipt by the Company of
a Notice of Default, as defined below, which default (A) is caused by the
failure to pay principal or interest when due on such indebtedness by the end of
the applicable grace period, if any, unless such indebtedness is discharged, or
(B) results in the acceleration of such indebtedness, unless such acceleration
is waived, cured, rescinded or annulled or unless such indebtedness is
discharged;

        (8)   the entry by a court having jurisdiction in the premises of (i) a
decree or order for relief in respect of the Company or any of its Subsidiaries
that is a Significant Subsidiary, in an involuntary case or proceeding under any
applicable bankruptcy, insolvency, reorganization or other similar law or (ii) a
decree or order adjudging the Company or any of its Subsidiaries that is a
Significant Subsidiary, as bankrupt or insolvent, or approving as properly filed
a petition seeking reorganization, arrangement, adjustment or composition of or
in respect of the Company or any of its Subsidiaries that is a Significant
Subsidiary, under any applicable law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of any substantial part of its property, or ordering the winding up
or liquidation of its affairs, and the continuance of any such decree or order
for relief or any such other decree or order unstayed and in effect for a period
of 60 consecutive days; or

        (9)   the commencement by the Company or any of its Subsidiaries that is
a Significant Subsidiary, of a voluntary case or proceeding under any applicable
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated a bankrupt or insolvent, or the consent by the
Company or any of its Subsidiaries that is a Significant Subsidiary, to the
entry of a decree or order for relief in respect of the Company or any of its
Subsidiaries that is a Significant Subsidiary, in an involuntary case or
proceeding under any applicable bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against the Company, or the filing by the

27

--------------------------------------------------------------------------------






Company or any of its Subsidiaries that is a Significant Subsidiary, of a
petition or answer or consent seeking reorganization or relief under any
applicable law, or the consent by the Company to the filing of such petition or
to the appointment of or the taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of any substantial part of its property, or the making by the Company
or any of its Subsidiaries that is a Significant Subsidiary, of an assignment
for the benefit of creditors, or the admission by the Company or any of its
Subsidiaries that is a Significant Subsidiary, in writing of its inability to
pay its debts generally as they become due, or the taking of corporate action by
the Company or any of its Subsidiaries that is a Significant Subsidiary,
expressly in furtherance of any such action.

        A Default under clauses (5), (6) and (7) above is not an Event of
Default until the Trustee notifies the Company, or the Holders of at least 25%
in aggregate principal amount of the Securities at the time outstanding, in the
case of clauses (6) and (7), or the Holder of such Security, in the case of
clause (5), notify the Company and the Trustee, of the Default and the Company
does not cure such Default (and such Default is not waived) within the time
specified in the respective clause above after actual receipt of such notice.
Any such notice must specify the Default, require that it be remedied and state
that such notice is a "Notice of Default."

        The Trustee shall, within 90 days of the occurrence of a Default or
Event of Default, give to the Holders of the Securities notice of all uncured
Defaults or Events of Default known to it, its status and what action the
Company is taking or proposes to take with respect thereto; provided, however,
the Trustee shall be protected in withholding such notice if it, in good faith,
determines that the withholding of such notice is in the best interest of such
Holders, except in the case of a Default or Event of Default under clause (1),
(2), (3) or (4) above.

        Section 6.2 Acceleration. If an Event of Default (other than an Event of
Default specified in Section 6.1(8) or (9) with respect to the Company) occurs
and is continuing (the Event of Default not having been cured or waived as
provided in this Article VI), the Trustee by notice to the Company, or the
Holders of at least 25% in aggregate principal amount of the Securities at the
time outstanding by notice to the Company and the Trustee, may declare the
principal amount plus accrued and unpaid interest, including Additional Amounts,
if any, on all the Securities to be immediately due and payable. Upon such a
declaration, such accelerated amount shall be due and payable immediately. If an
Event of Default specified in Section 6.1(8) or (9) occurs (with respect to the
Company) and is continuing, the principal amount plus accrued and unpaid
interest, including Additional Amounts, if any, on all the Securities shall
become and be immediately due and payable without any declaration or other act
on the part of the Trustee or any Securityholders. The Holders of a majority in
aggregate principal amount of the Securities at the time outstanding, by notice
to the Trustee (and without notice to any other Securityholder) may rescind or
annul an acceleration and its consequences if the rescission or annulment would
not conflict with any judgment or decree and if all existing Events of Default
have been cured or waived except nonpayment of the principal amount plus accrued
and unpaid interest, including Additional Amounts, if any, that have become due
solely as a result of acceleration and if all amounts due to the Trustee under
Section 7.7 have been paid. No such rescission or annulment shall affect any
subsequent Default or impair any right consequent thereto.

        Section 6.3 Other Remedies. If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of the principal amount plus accrued and unpaid interest, including Additional
Amounts, if any, on the Securities or to enforce the performance of any
provision of the Securities or this Indenture.

        The Trustee may maintain a proceeding even if the Trustee does not
possess any of the Securities or does not produce any of the Securities in the
proceeding. A delay or omission by the Trustee or any Securityholder in
exercising any right or remedy accruing upon an Event of Default shall not
impair the

28

--------------------------------------------------------------------------------




right or remedy or constitute a waiver of, or acquiescence in, the Event of
Default. No remedy is exclusive of any other remedy. All available remedies are
cumulative.

        Section 6.4 Waiver of Past Defaults. The Holders of a majority in
aggregate principal amount of the Securities at the time outstanding, by notice
to the Trustee (and without notice to any other Securityholder), may waive an
existing Default or Event of Default and its consequences except (i) an Event of
Default described in Section 6.1(1), 6.1(2), 6.1(3) or 6.1(4), (ii) a Default or
Event of Default in respect of a provision that under Section 8.2 cannot be
amended without the consent of each Securityholder affected or (iii) a Default
or Event of Default which constitutes a failure to convert any Security in
accordance with the terms of Article IX. When a Default or Event of Default is
waived, it is deemed cured, but no such waiver shall extend to any subsequent or
other Default or Event of Default or impair any consequent right. This
Section 6.4 shall be in lieu of Section 316(a)(1)(B) of the TIA and such
Section 316(a)(1)(B) is hereby expressly excluded from this Indenture, as
permitted by the TIA.

        Section 6.5 Control by Majority. The Holders of a majority in aggregate
principal amount of the Securities at the time outstanding may direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee or of exercising any trust or power conferred on the Trustee. However,
the Trustee may refuse to follow any direction that conflicts with law or this
Indenture or that the Trustee determines in good faith is unduly prejudicial to
the rights of other Securityholders or would involve the Trustee in personal
liability unless the Trustee is offered indemnity satisfactory to it. This
Section 6.5 shall be in lieu of Section 316(a)(1)(A) of the TIA and such
Section 316(a)(1)(A) is hereby expressly excluded from this Indenture, as
permitted by the TIA.

        Section 6.6 Limitation on Suits. A Securityholder may not pursue any
remedy with respect to this Indenture or the Securities unless:

        (1)   the Holder gives to the Trustee written notice stating that an
Event of Default is continuing;

        (2)   the Holders of at least 25% in aggregate principal amount of the
Securities at the time outstanding make a written request to the Trustee to
pursue the remedy;

        (3)   such Holder or Holders offer to the Trustee security or indemnity
satisfactory to the Trustee against any loss, liability or expense;

        (4)   the Trustee does not comply with the request within 60 days after
receipt of such notice, request and offer of security or indemnity; and

        (5)   the Holders of a majority in aggregate principal amount of the
Securities at the time outstanding do not give the Trustee a direction
inconsistent with the request during such 60-day period.

        A Securityholder may not use this Indenture to prejudice the rights of
any other Securityholder or to obtain a preference or priority over any other
Securityholder.

        Section 6.7 Rights of Holders to Receive Payment. Notwithstanding any
other provision of this Indenture, the right of any Holder to receive payment of
the principal amount, Redemption Price, Fundamental Change Purchase Price or
interest, including Additional Amounts, if any, in respect of the Securities
held by such Holder, on or after the respective due dates expressed in the
Securities or any Redemption Date, and to convert the Securities in accordance
with Article IX, or to bring suit for the enforcement of any such payment on or
after such respective dates or the right to convert, shall not be impaired or
affected adversely without the consent of such Holder.

        Section 6.8 Collection Suit by Trustee. If an Event of Default described
in Section 6.1(1), 6.1(2), 6.1(3) or 6.1(4) occurs and is continuing, the
Trustee may recover judgment in its own name and as

29

--------------------------------------------------------------------------------




trustee of an express trust against the Company for the whole amount owing with
respect to the Securities and the amounts provided for in Section 7.7.

        Section 6.9 Trustee May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Company or any other obligor upon the Securities or the property of the
Company or of such other obligor or their creditors, the Trustee (irrespective
of whether the principal amount, Redemption Price, Fundamental Change Purchase
Price or interest, including Additional Amounts, if any, in respect of the
Securities shall then be due and payable as therein expressed or by declaration
or otherwise and irrespective of whether the Trustee shall have made any demand
on the Company for the payment of any such amount) shall be entitled and
empowered, by intervention in such proceeding or otherwise,

        (a)   to file and prove a claim for the whole amount of the principal
amount, Redemption Price, Fundamental Change Purchase Price, or interest,
including Additional Amounts, if any, and to file such other papers or documents
as may be necessary or advisable in order to have the claims of the Trustee
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel or any other amounts due the
Trustee under Section 7.7) and of the Holders allowed in such judicial
proceeding, and

        (b)   to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or similar official in any
such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to pay the Trustee any amount
due it for the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.7.

        Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

        Section 6.10 Priorities. If the Trustee collects any money pursuant to
this Article VI, it shall pay out the money in the following order:

        FIRST: to the Trustee for amounts due under Section 7.7;

        SECOND: to Securityholders for amounts due and unpaid on the Securities
for the principal amount, Redemption Price, Fundamental Change Purchase Price or
interest, including Additional Amounts, if any, as the case may be, ratably,
without preference or priority of any kind, according to such amounts due and
payable on the Securities; and

        THIRD: the balance, if any, to the Company.

        The Trustee may fix a record date and payment date for any payment to
Securityholders pursuant to this Section 6.10. At least 15 days before such
record date, the Trustee shall mail to each Securityholder and the Company a
notice that states the record date, the payment date and the amount to be paid.

        Section 6.11 Undertaking for Costs. In any suit for the enforcement of
any right or remedy under this Indenture or in any suit against the Trustee for
any action taken or omitted by it as Trustee, a court in its discretion may
require the filing by any party litigant (other than the Trustee) in the suit of
an undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys' fees and expenses,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This

30

--------------------------------------------------------------------------------




Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder
pursuant to Section 6.7 or a suit by Holders of more than 10% in aggregate
principal amount of the Securities at the time outstanding. This Section 6.11
shall be in lieu of Section 315(e) of the TIA and such Section 315(e) is hereby
expressly excluded from this Indenture, as permitted by the TIA.

        Section 6.12 Waiver of Stay, Extension or Usury Laws. The Company
covenants (to the extent that it may lawfully do so) that it will not at any
time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law or any usury or other law
wherever enacted, now or at any time hereafter in force, which would prohibit or
forgive the Company from paying all or any portion of the principal amount,
Redemption Price or Fundamental Change Purchase Price in respect of Securities,
or any interest, including Additional Amounts, if any, on such amounts, as
contemplated herein, or which may affect the covenants or the performance of
this Indenture; and the Company (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.

ARTICLE VII.
TRUSTEE

        Section 7.1 Duties of Trustee.

        (a)   If an Event of Default has occurred and is continuing, the Trustee
shall exercise the rights and powers vested in it by this Indenture and use the
same degree of care and skill in its exercise as a prudent person would exercise
or use under the circumstances in the conduct of such person's own affairs.

        (b)   Except during the continuance of an Event of Default:

        (1)   the Trustee need perform only those duties that are specifically
set forth in this Indenture and no others; and

        (2)   in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture, but in the case of
any such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture, but need not confirm or investigate the accuracy
of mathematical calculations or other facts stated therein. This
Section 7.1(b) shall be in lieu of Section 315(a) of the TIA and such
Section 315(a) is hereby expressly excluded from this Indenture, as permitted by
the TIA.

        (c)   The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act or its own willful
misconduct, except that:

        (1)   this Section (c) does not limit the effect of Section (b) of this
Section 7.1;

        (2)   the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

        (3)   the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 6.5. Subparagraphs(c)(1), (2) and (3) shall be in lieu of
Sections 315(d)(1), 315(d)(2) and 315(d)(3) of the TIA and such Sections
315(d)(1), 315(d)(2) and 315(d)(3) are hereby expressly excluded from this
Indenture, as permitted by the TIA.

31

--------------------------------------------------------------------------------






        (d)   Every provision of this Indenture that in any way relates to the
Trustee is subject to paragraphs (a), (b), (c), (e) and (f) of this Section 7.1.

        (e)   The Trustee may refuse to perform any duty or exercise any right
or power or extend or risk its own funds or otherwise incur any financial
liability unless it receives indemnity satisfactory to it against any loss,
liability or expense.

        (f)    Money held by the Trustee in trust hereunder need not be
segregated from other funds except to the extent required by law. The Trustee
(acting in any capacity hereunder) shall be under no liability for interest on
any money received by it hereunder unless otherwise agreed in writing with the
Company.

        Section 7.2 Rights of Trustee. Subject to its duties and
responsibilities under the TIA,

        (a)   the Trustee may conclusively rely and shall be protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties;

        (b)   whenever in the administration of this Indenture the Trustee shall
deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officers' Certificate;

        (c)   the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder;

        (d)   the Trustee shall not be liable for any action taken, suffered, or
omitted to be taken by it in good faith which it believes to be authorized or
within its rights or powers conferred under this Indenture;

        (e)   the Trustee may consult with counsel selected by it and any advice
or Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken or suffered or omitted by it hereunder in good faith
and in accordance with such advice or Opinion of Counsel;

        (f)    the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request, order or
direction of any of the Holders, pursuant to the provisions of this Indenture,
unless such Holders shall have offered to the Trustee security or indemnity
satisfactory to it against the costs, expenses and liabilities which may be
incurred therein or thereby;

        (g)   any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution;

        (h)   the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company,

32

--------------------------------------------------------------------------------






personally or by agent or attorney at the sole cost of the Company and shall
incur no liability or additional liability of any kind by reason of such inquiry
or investigation;

        (i)    the Trustee shall not be deemed to have notice of any Default or
Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact such a
default is received by the Trustee at the Corporate Trust Office of the Trustee,
and such notice references the Securities and this Indenture;

        (j)    the rights, privileges, protections, immunities and benefits
given to the Trustee, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities hereunder, and to each agent, custodian and other Person
employed to act hereunder;

        (k)   in no event shall the Trustee be responsible or liable for
special, indirect or consequential loss of damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action; and

        (l)    the Trustee may request that the Company deliver an Officers'
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers' Certificate may be signed by any Person authorized to sign an
Officers' Certificate, including any Person specified as so authorized in any
such certificate previously delivered and not superseded.

        Section 7.3 Individual Rights of Trustee. The Trustee in its individual
or any other capacity may become the owner or pledgee of Securities and may
otherwise deal with the Company or its Affiliates with the same rights it would
have if it were not Trustee. Any Paying Agent, Registrar, Conversion Agent or
co-registrar may do the same with like rights. However, the Trustee must comply
with Sections 7.10 and 7.11.

        Section 7.4 Trustee's Disclaimer. The Trustee makes no representation as
to the validity or adequacy of this Indenture or the Securities, it shall not be
accountable for the Company's use or application of the proceeds from the
Securities, it shall not be responsible for any statement in the registration
statement for the Securities under the Securities Act or in any offering
document for the Securities, the Indenture or the Securities (other than its
certificate of authentication), or the determination as to which beneficial
owners are entitled to receive any notices hereunder.

        Section 7.5 Notice of Defaults. If a Default occurs and if it is known
to the Trustee, the Trustee shall give to each Securityholder notice of the
Default within 90 days after it occurs or, if later, within 15 days after it is
known to the Trustee, unless such Default shall have been cured or waived before
the giving of such notice. Notwithstanding the preceding sentence, except in the
case of a Default described in Section 6.1(1), 6.1(2), 6.1(3) or 6.1(4), the
Trustee may withhold the notice if and so long as a committee of its Responsible
Officers in good faith determines that withholding the notice is in the interest
of the Securityholders. The preceding sentence shall be in lieu of the proviso
to Section 315(b) of the TIA and such proviso is hereby expressly excluded from
this Indenture, as permitted by the TIA. The Trustee shall not be deemed to have
knowledge of a Default unless a Responsible Officer of the Trustee has received
written notice of such Default, which notice specifically references this
Indenture and the Securities.

        Section 7.6 Reports by Trustee to Holders. Within 60 days after each
May 15 beginning with the May 15 following the date of this Indenture, the
Trustee shall mail to each Securityholder a brief report dated as of such May 15
that complies with TIA Section 313(a), if required by such Section 313(a). The
Trustee also shall comply with TIA Section 313(b).

33

--------------------------------------------------------------------------------




        A copy of each report at the time of its mailing to Securityholders
shall be filed with the SEC and each securities exchange, if any, on which the
Securities are listed. The Company agrees to notify the Trustee promptly
whenever the Securities become listed on any securities exchange and of any
delisting thereof.

        Section 7.7 Compensation and Indemnity. The Company agrees:

        (a)   to pay to the Trustee from time to time such compensation as the
Company and the Trustee shall from time to time agree in writing for all
services rendered by it hereunder (which compensation shall not be limited (to
the extent permitted by law) by any provision of law in regard to the
compensation of a trustee of an express trust);

        (b)   to reimburse the Trustee upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Trustee in
accordance with any provision of this Indenture (including the reasonable
compensation and the expenses, advances and disbursements of its agents and
counsel), except any such expense, disbursement or advance as may be
attributable to its negligence or bad faith; and

        (c)   to indemnify the Trustee or any predecessor Trustee and their
agents for, and to hold them harmless against, any loss, damage, claim,
liability, cost or expense (including attorney's fees and expenses, and taxes
(other than taxes based upon, measured by or determined by the income of the
Trustee and any and all franchise taxes of the Trustee)) incurred without
negligence or bad faith on its part, arising out of or in connection with the
acceptance or administration of this trust, including the costs and expenses of
defending itself against any claim (whether asserted by the Company or any
Holder or any other Person) or liability in connection with the exercise or
performance of any of its powers or duties hereunder.

        To secure the Company's payment obligations in this Section 7.7, the
Trustee shall have a lien prior to the Securities on all money or property held
or collected by the Trustee, except that held in trust to pay the principal
amount, Redemption Price, Fundamental Change Purchase Price or interest,
including Additional Amounts, if any, as the case may be, on particular
Securities.

        The Company's payment obligations pursuant to this Section 7.7 shall
survive the discharge of this Indenture and the resignation or removal of the
Trustee. When the Trustee incurs expenses or renders services after the
occurrence of a Default specified in Section 6.1(6) or 6.1(7), the expenses
including the reasonable charges and expenses of its counsel, and the
compensation for the services are intended to constitute expenses of
administration under any bankruptcy law.

        Section 7.8 Replacement of Trustee. The Trustee may resign by so
notifying the Company; provided, however, no such resignation shall be effective
until a successor Trustee has accepted its appointment pursuant to this
Section 7.8. The Holders of a majority in aggregate principal amount of the
Securities at the time outstanding may remove the Trustee by so notifying the
Trustee and the Company. The Company shall remove the Trustee if:

        (1)   the Trustee fails to comply with Section 7.10;

        (2)   the Trustee is adjudged bankrupt or insolvent;

        (3)   a receiver or public officer takes charge of the Trustee or its
property; or

        (4)   the Trustee otherwise becomes incapable of acting.

        If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Company shall promptly appoint, by
resolution of its Board of Directors, a successor Trustee.

        A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and to the Company satisfactory in form and
substance to the retiring Trustee and the Company.

34

--------------------------------------------------------------------------------




Thereupon the resignation or removal of the retiring Trustee shall become
effective, and the successor Trustee shall have all the rights, powers and
duties of the Trustee under this Indenture. The successor Trustee shall mail a
notice of its succession to Securityholders. The retiring Trustee shall promptly
transfer all property held by it as Trustee to the successor Trustee, subject to
the lien provided for in Section 7.7.

        If a successor Trustee does not take office within 30 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Company or the
Holders of a majority in aggregate principal amount of the Securities at the
time outstanding may petition any court of competent jurisdiction at the expense
of the Company for the appointment of a successor Trustee.

        If the Trustee fails to comply with Section 7.10, any Securityholder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

        Section 7.9 Successor Trustee by Merger. If the Trustee consolidates
with, merges or converts into, or transfers all or substantially all its
corporate trust business or assets (including the administration of the trust
created by this Indenture) to, another corporation or association, the
resulting, surviving or transferee corporation or association without any
further act shall be the successor Trustee.

        Section 7.10 Eligibility; Disqualification. The Trustee shall at all
times satisfy the requirements of TIA Sections 310(a)(1) and 310(b). The Trustee
(or its parent holding company) shall have a combined capital and surplus of at
least $50,000,000 as set forth in its most recent published annual report of
condition. Nothing herein contained shall prevent the Trustee from filing with
the SEC the application referred to in the penultimate paragraph of TIA
Section 310(b).

        Section 7.11 Preferential Collection of Claims Against Company. The
Trustee shall comply with TIA Section 311(a), excluding any creditor
relationship listed in TIA Section 311(b). A Trustee who has resigned or been
removed shall be subject to TIA Section 311(a) to the extent indicated therein.

        Section 7.12 Force Majeure. In no event shall the Trustee be responsible
or liable for any failure or delay in the performance of its obligations under
this Indenture arising out of or caused by, directly or indirectly, forces
beyond its reasonable control, including without limitation strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of god, and interruptions, loss or
malfunctions or utilities, communications or computer (software or hardware)
services.

ARTICLE VIII.
AMENDMENTS

        Section 8.1 Without Consent of Holders. The Company and the Trustee may
amend, modify or supplement this Indenture or the Securities without the consent
of any Securityholder to:

        (a)   add to the covenants of the Company for the benefit of the Holders
of Securities;

        (b)   surrender any right or power herein conferred upon the Company;

        (c)   provide for conversion rights of Holders if any reclassification
or change of the Common Stock or any consolidation, merger or sale of all or
substantially all of the Company's assets occurs;

        (d)   provide for the assumption of the Company's obligations to the
Holders of Securities in the case of a merger, consolidation, conveyance,
transfer or lease pursuant to Article V hereof;

        (e)   subject to Section 9.3(m), reduce the Conversion Price, provided
that such reduction will not adversely affect the interest of the Holders;

35

--------------------------------------------------------------------------------






        (f)    comply with the requirements of the SEC in order to effect or
maintain the qualification of this Indenture under the TIA;

        (g)   making any changes or modifications necessary in connection with
the registration of the Securities under the Securities Act as contemplated in
the Registration Rights Agreement; provided that such change or modification
does not, in the good faith opinion of the Board of Directors and the Trustee,
adversely affect the interests on the Holders in any material respect;

        (h)   cure any ambiguity, to correct or supplement any provision herein
which may be inconsistent with any other provision herein or which is otherwise
defective; provided, however, that such action pursuant to this clause (g) does
not, in the good faith opinion of the Board of Directors of the Company (as
evidenced by a Board Resolution), adversely affect the interests of the Holders
of Securities in any material respect; and

        (i)    add or modify any other provisions herein with respect to matters
or questions arising hereunder which the Company and the Trustee may deem
necessary or desirable and that will not, in the good faith opinion of the Board
of Directors of the Company (as evidenced by a Board Resolution), adversely
affect the interests of the Holders of Securities.

        Section 8.2 With Consent of Holders. Except as provided below in this
Section 8.2 and in Section 8.1, this Indenture or the Securities may be amended,
modified or supplemented, and noncompliance in any particular instance with any
provision of this Indenture or the Securities may be waived, in each case with
the written consent of the Holders of at least a majority of the principal
amount of the Securities at the time outstanding.

        Without the written consent or the affirmative vote of each Holder of
Securities affected thereby, an amendment or waiver under this Section 8.2 may
not:

        (a)   change the maturity of the principal or the date any installment
of interest, including Additional Amounts, is due on any Security;

        (b)   reduce the principal amount, Redemption Price or Fundamental
Change Purchase Price of, or interest, including Additional Amounts payable on,
any Security;

        (c)   change the currency of any amount owed or owing under the Security
or any interest thereon from U.S. Dollars;

        (d)   impair the right of any Holder to institute suit for the
enforcement of any payment or with respect to any Security;

        (e)   modify the obligation of the Company to maintain an office or
agency in The City of New York pursuant to Section 4.5;

        (f)    except as otherwise permitted or contemplated by the provisions
of this Indenture, adversely affect the repurchase right of the Holders of the
Securities or the redemption provisions as provided in Article III or the right
of the Holders of the Securities to convert any Security as provided in
Article IX;

        (g)   modify any of the provisions of this Section 8.2, or reduce the
principal amount of outstanding Securities required to waive a default, except
to provide that certain other provisions of this Indenture cannot be modified or
waived without the consent of the Holder of each outstanding Security affected
thereby; or

        (h)   reduce the percentage of the principal amount of the outstanding
Securities the consent of whose Holders is required for any such supplemental
indenture or the consent of whose Holders is required for any waiver provided
for in this Indenture.

36

--------------------------------------------------------------------------------



        It shall not be necessary for the consent of the Holders under this
Section 8.2 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent approves the substance thereof.

        After an amendment under this Section 8.2 becomes effective, the Company
shall mail to each Holder a notice briefly describing the amendment.

        Nothing in this Section 8.2 shall impair the ability of the Company and
the Trustee to amend this Indenture or the Securities without the consent of any
Securityholder to provide for the assumption of the Company's obligations to the
Holders of Securities in the case of a merger, consolidation, conveyance,
transfer or lease pursuant to Article V hereof.

        Section 8.3 Compliance with Trust Indenture Act. Every supplemental
indenture executed pursuant to this Article shall comply with the TIA.

        Section 8.4 Revocation and Effect of Consents, Waivers and Actions.
Until an amendment, waiver or other action by Holders becomes effective, a
consent thereto by a Holder of a Security hereunder is a continuing consent by
the Holder and every subsequent Holder of that Security or portion of the
Security that evidences the same obligation as the consenting Holder's Security,
even if notation of the consent, waiver or action is not made on the Security.
However, any such Holder or subsequent Holder may revoke the consent, waiver or
action as to such Holder's Security or portion of the Security if the Trustee
receives the notice of revocation before the date the amendment, waiver or
action becomes effective. After an amendment, waiver or action becomes
effective, it shall bind every Securityholder.

        Section 8.5 Notation on or Exchange of Securities. Securities
authenticated and delivered after the execution of any supplemental indenture
pursuant to this Article may, and shall if required by the Trustee, bear a
notation in form approved by the Trustee as to any matter provided for in such
supplemental indenture. If the Company shall so determine, new Securities so
modified as to conform, in the opinion of the Trustee and the Board of
Directors, to any such supplemental indenture may be prepared and executed by
the Company and authenticated and delivered by the Trustee in exchange for
outstanding Securities.

        Section 8.6 Trustee to Sign Supplemental Indentures. The Trustee shall
sign any supplemental indenture authorized pursuant to this Article VIII if the
amendment contained therein does not adversely affect the rights, duties,
liabilities or immunities of the Trustee. If it does, the Trustee may, but need
not, sign such supplemental indenture. In signing such supplemental indenture
the Trustee shall receive, and (subject to the provisions of Section 7.1) shall
be fully protected in relying upon, an Officers' Certificate and an Opinion of
Counsel stating that such amendment is authorized or permitted by this
Indenture.

        Section 8.7 Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article, this Indenture shall be modified in
accordance therewith, and such supplemental indenture shall form a part of this
Indenture for all purposes; and every Holder of Securities theretofore or
thereafter authenticated and delivered hereunder shall be bound thereby.

ARTICLE IX.
CONVERSIONS

        Section 9.1 Conversion Privilege.

        (a)   Subject to and upon compliance with the provisions of this
Article IX, a Holder of a Security shall have the right, at such Holder's
option, to convert all or any portion (if the portion to be converted is $1,000
or an integral multiple of $1,000) of such Security into shares of Common Stock
at the Conversion Price in effect on the date of conversion, at any time prior
to the close of business on the Business Day prior to the Stated Maturity of the
Securities.

37

--------------------------------------------------------------------------------




        (b)   Subject to Section 9.4 and Section 9.12, if a Holder elects to
convert a Security in connection with clauses (i) or (iii) under a Fundamental
Change referred to in Section 3.7 (or in connection with a transaction that
would have been a Fundamental Change under such clause (i) or (iii) but for the
existence of the 110% Trading Price Exception (as defined in Section 3.7(a))),
within 30 days of receiving notice of a Fundamental Change, pursuant to which
10% or more of the consideration for the Common Stock (other than cash payments
for fractional shares and cash payments made in respect of dissenters' appraisal
rights) in such transaction consists of cash or securities (or other property)
that are not traded or scheduled to be traded immediately following such
transaction on a U.S. national securities exchange or The Nasdaq National Market
(a "Non-Stock Fundamental Change"), the Company will increase the number of
shares of Common Stock issuable upon conversion of the Security by a number of
additional shares of Common Stock (the "Additional Common Stock") as set forth
below. The number of shares of Additional Common Stock will be determined by
reference to the table below, based on the date on which the Non-Stock
Fundamental Change becomes effective (the "Effective Date") and the price (the
"Stock Price") paid per share for the Common Stock in the Non-Stock Fundamental
Change. If Holders of Common Stock receive only cash in the Non-Stock
Fundamental Change, the Stock Price shall be the cash amount paid per share.
Otherwise, the Stock Price shall be the average of the Sale Prices of the Common
Stock on the five Trading Days prior to but not including the Effective Date of
such Non-Stock Fundamental Change.

        The Stock Prices and number of shares of Additional Common Stock set
forth in the table below will be adjusted as of any date on which the Conversion
Price is adjusted. On such date, the Stock Prices shall be adjusted by
multiplying:

        (1)   the Stock Prices applicable immediately prior to such adjustment,
by

        (2)   a fraction, of which

        (A)  the numerator shall be the Conversion Price as so adjusted, and

        (B)  the denominator shall be the Conversion Price immediately prior to
the adjustment giving rise to the Stock Price adjustment.

The number of shares of Additional Common Stock shall be correspondingly
adjusted in the same manner as the adjustments described in Section 9.3.

        The following table sets forth the Stock Price and number of shares of
Additional Common Stock issuable per $1,000 aggregate principal amount of
Securities:

Stock Price


--------------------------------------------------------------------------------

  $57.53

--------------------------------------------------------------------------------

  $60.00

--------------------------------------------------------------------------------

  $65.00

--------------------------------------------------------------------------------

  $70.00

--------------------------------------------------------------------------------

  $75.00

--------------------------------------------------------------------------------

  $80.00

--------------------------------------------------------------------------------

  $90.00

--------------------------------------------------------------------------------

  $100.00

--------------------------------------------------------------------------------

  $110.00

--------------------------------------------------------------------------------

  $120.00

--------------------------------------------------------------------------------

  $140.00

--------------------------------------------------------------------------------

  $160.00

--------------------------------------------------------------------------------

  $180.00

--------------------------------------------------------------------------------

November 23, 2004   4.26   3.96   3.44   3.01   2.67   2.38   1.93   1.60  
1..35   1.16   0.88   0.70   0.56 December 1, 2005   3.99   3.68   3.16   2.73  
2.39   2.11   1.68   1.37   1.15   0.98   0.74   0.58   0.47 December 1, 2006  
3.73   3.41   2.87   2.44   2.10   1.82   1.41   1.13   0.93   0.78   0.58  
0.45   0.36 December 1, 2007   3.44   3.10   2.53   2.09   1.74   1.47   1.08  
0.83   0.66   0.55   0.40   0.31   0.25 December 1, 2008   3.12   2.73   2.09  
1.61   1.26   0.99   0.65   0.45   0.34   0.27   0.20   0.16   0.13 December 1,
2009   0.00   0.00   0.00   0.00   0.00   0.00   0.00   0.00   0.00   0.00  
0.00   0.00   0.00

        If the Stock Price and Effective Date are not set forth on the table
above and the Stock Price is:

        (A)  between two Stock Prices on the table or the Effective Date is
between two dates on the table, the number of shares of Additional Common Stock
will be determined by straight-line interpolation between the number of shares
of Additional Common Stock set forth for the higher and lower Stock Price and
the two Effective Dates, as applicable, based on a 360-day year;

        (B)  in excess of $180.00 per share (subject to adjustment), no shares
of Additional Common Stock will be issued upon conversion; or

38

--------------------------------------------------------------------------------






        (C)  less than $57.53 per share (subject to adjustment), no shares of
Additional Common Stock will be issued upon conversion.

        Notwithstanding the foregoing, in no event shall the total number of
shares of Common Stock issuable upon conversion exceed 17.3822 per $1,000 of
aggregate principal amount of Securities, subject to adjustments in the same
manner as the Conversion Price in Section 9.3.

        (c)   The Company shall provide notice to all Holders and to the Trustee
at least 15 Trading Days prior to the anticipated Effective Date of a Non-Stock
Fundamental Change. The Company must also provide notice to all Holders and to
the Trustee upon the effectiveness of such Non-Stock Fundamental Change. Subject
to Section 9.12, Holders may surrender Securities for conversion and receive the
Additional Common Stock pursuant to Section 9.1(b) at any time from and after
the date which is 15 days prior to the anticipated Effective Date of such
Fundamental Change until and including the date which is 15 days after the
actual Effective Date (or, if such transaction also results in Holders having a
right to require the Company to repurchase their Securities, until the
Fundamental Change Purchase Date with respect to such Fundamental Change).

        Section 9.2 Conversion Procedure; Conversion Price; Fractional Shares.

        (a)   Each Security shall be convertible at the office of the Conversion
Agent into fully paid and nonassessable shares (calculated to the nearest
1/100th of a share) of Common Stock. The Security will be converted into shares
of Common Stock at the Conversion Price therefor. No payment or adjustment shall
be made in respect of dividends on the Common Stock or accrued interest on a
converted Security, except as described in Section 9.9 hereof. The Company shall
not issue any fraction of a share of Common Stock in connection with any
conversion of Securities, but instead shall, subject to Section 9.3(k) hereof,
make a cash payment (calculated to the nearest cent) equal to such fraction
multiplied by the Sale Price of the Common Stock on the last Trading Day prior
to the date of conversion. Notwithstanding the foregoing, a Security in respect
of which a Holder has delivered a Fundamental Change Purchase Notice exercising
such Holder's option to require the Company to repurchase such Security may be
converted only if such notice of exercise is withdrawn in accordance with the
Section 3.8 hereof.

        (b)   Before any Holder of a Security shall be entitled to convert the
same into Common Stock, such Holder shall, in the case of Global Securities,
comply with the procedures of the Depositary in effect at that time, and in the
case of Certificated Securities, surrender such Securities, duly endorsed to the
Company or in blank, at the office of the Conversion Agent, and shall give
written notice to the Company at said office or place that such Holder elects to
convert the same and shall state in writing therein the principal amount of
Securities to be converted and the name or names (with addresses) in which such
Holder wishes the certificate or certificates for Common Stock to be issued.

        Before any such conversion, a Holder also shall pay all funds required,
if any, relating to interest on the Securities, as provided in Section 9.9, and
all taxes or duties, if any, as provided in Section 9.8.

        If more than one Security shall be surrendered for conversion at one
time by the same Holder, the number of full shares of Common Stock which shall
be deliverable upon conversion shall be computed on the basis of the aggregate
principal amount of the Securities (or specified portions thereof to the extent
permitted thereby) so surrendered. Subject to the next succeeding sentence, the
Company will, as soon as practicable thereafter, issue and deliver at said
office or place to such Holder of a Security, or to such Holder's nominee or
nominees, certificates for the number of full shares of Common Stock to which
such Holder shall be entitled as aforesaid, together with cash in lieu of any
fraction of a share to which such Holder would otherwise be entitled. The
Company shall not be required to deliver certificates for shares of Common Stock
while the stock transfer books for such stock or the security

39

--------------------------------------------------------------------------------




register are duly closed for any purpose, but certificates for shares of Common
Stock shall be issued and delivered as soon as practicable after the opening of
such books or security register.

        (c)   A Security shall be deemed to have been converted as of the close
of business on the date of the surrender of such Securities for conversion and
compliance with the other requirements of this Section 9.2 as provided above,
and the Person or Persons entitled to receive the Common Stock issuable upon
such conversion shall be treated for all purposes as the record Holder or
Holders of such Common Stock as of the close of business on such date.

        (d)   In case any Security shall be surrendered for partial conversion,
the Company shall execute and the Trustee shall authenticate and deliver to or
upon the written order of the Holder of the Security so surrendered, without
charge to such Holder (subject to the provisions of Section 9.8 hereof), a new
Security or Securities in authorized denominations in an aggregate principal
amount equal to the unconverted portion of the surrendered Securities.

        Section 9.3 Adjustment of Conversion Price. The Conversion Price shall
be adjusted from time to time as follows:

        (a)   In case the Company shall, at any time or from time to time while
any of the Securities are outstanding, pay a dividend or make a distribution in
shares of Common Stock to all holders of its outstanding shares of Common Stock,
then the Conversion Price in effect at the opening of business on the date
following the record date fixed for the determination of stockholders entitled
to receive such dividend or other distribution shall be reduced by multiplying
such Conversion Price by a fraction:

        (1)   the numerator of which shall be the number of shares of Common
Stock outstanding at the close of business on the Record Date fixed for such
determination; and

        (2)   the denominator of which shall be the sum of such number of shares
and the total number of shares constituting such dividend or other distribution.

        Such reduction shall become effective immediately after the opening of
business on the day following the Record Date fixed for such determination. If
any dividend or distribution of the type described in this Section 9.3(a) is
declared but not so paid or made, the Conversion Price shall again be adjusted
to the Conversion Price which would then be in effect if such dividend or
distribution had not been declared.

        (b)   In case the Company shall, at any time or from time to time while
any of the Securities are outstanding, subdivide its outstanding shares of
Common Stock into a greater number of shares of Common Stock, then the
Conversion Price in effect at the opening of business on the day following the
day upon which such subdivision becomes effective shall be proportionately
reduced, and conversely, in case the Company shall, at any time or from time to
time while any of the Securities are outstanding, combine its outstanding shares
of Common Stock into a smaller number of shares of Common Stock, then the
Conversion Price in effect at the opening of business on the day following the
day upon which such combination becomes effective shall be proportionately
increased.

        Such reduction or increase, as the case may be, shall become effective
immediately after the opening of business on the day following the day upon
which such subdivision or combination becomes effective.

        (c)   In case the Company shall, at any time or from time to time while
any of the Securities are outstanding, issue rights or warrants (other than any
rights or warrants referred to in Section 9.3(d)) to all or substantially all
holders of its shares of Common Stock entitling them to subscribe for or
purchase, for a period of up to 45 days, shares of Common Stock (or securities
convertible into shares of Common Stock) at a price per share (or having a
conversion price per

40

--------------------------------------------------------------------------------



share) less than the Sale Price on the Business Day immediately preceding the
date of the announcement of such issuance (treating the conversion price per
share of the securities convertible into Common Stock as equal to (x) the sum of
(i) the price for a unit of the security convertible into Common Stock and
(ii) any additional consideration initially payable upon the conversion of such
security into Common Stock divided by (y) the number of shares of Common Stock
initially underlying such convertible security), then the Conversion Price shall
be adjusted so that the same shall equal the price determined by multiplying the
Conversion Price in effect at the opening of business on the date after such
date of announcement by a fraction:

        (1)   the numerator of which shall be the number of shares of Common
Stock outstanding on the close of business on the date of announcement, plus the
number of shares or securities which the aggregate offering price of the total
number of shares or securities so offered for subscription or purchase (or the
aggregate conversion price of the convertible securities so offered) would
purchase at such Sale Price of the Common Stock; and

        (2)   the denominator of which shall be the number of shares of Common
Stock outstanding at the close of business on the date of announcement, plus the
total number of additional shares of Common Stock so offered for subscription or
purchase (or into which the convertible securities so offered are convertible).

        Such adjustment shall become effective immediately after the opening of
business on the day following the date of announcement of such issuance. To the
extent that shares of Common Stock (or securities convertible into shares of
Common Stock) are not delivered pursuant to such rights or warrants, upon the
expiration or termination of such rights or warrants, the Conversion Price shall
be readjusted to the Conversion Price which would then be in effect had the
adjustments made upon the issuance of such rights or warrants been made on the
basis of the delivery of only the number of shares of Common Stock (or
securities convertible into shares of Common Stock) actually delivered. In the
event that such rights or warrants are not so issued, the Conversion Price shall
again be adjusted to be the Conversion Price which would then be in effect if
the date fixed for the determination of stockholders entitled to receive such
rights or warrants had not been fixed. In determining whether any rights or
warrants entitle the holders to subscribe for or purchase shares of Common Stock
at less than such Sale Price, and in determining the aggregate offering price of
such shares of Common Stock, there shall be taken into account any consideration
received for such rights or warrants, the value of such consideration if other
than cash, to be determined by the Board of Directors.

        (d)   In case the Company shall, at any time or from time to time while
any of the Securities are outstanding, by dividend or otherwise, distribute to
all or substantially all holders of its shares of Common Stock (including any
such distribution made in connection with a consolidation or merger in which the
Company is the continuing corporation and the Common Stock is not changed or
exchanged), shares of Capital Stock (other than any dividends or distributions
to which Section 9.3(a) applies and distributions of Common Stock to which
Section 9.3(a) applies), evidences of its indebtedness or other assets,
including securities, but excluding (i) any rights or warrants referred to in
Section 9.3(c) and (ii) dividends and distributions of stock, securities or
other property or assets (including cash) in connection with a reclassification,
change, consolidation, merger, combination, sale or conveyance to which
Section 9.4 applies (such capital stock, evidence of its indebtedness, and other
assets or securities being distributed hereinafter in this Section 9.3(d) called
the "distributed assets"), then, in each such case, subject to the second and
third succeeding paragraphs and the last paragraph of this Section 9.3(d), the
Conversion Price shall be reduced so that the same shall be equal to the price
determined by multiplying the

41

--------------------------------------------------------------------------------



Conversion Price in effect immediately prior to the close of business on the
Record Date with respect to such distribution by a fraction:

        (1)   the numerator of which shall be the Current Market Price, as
defined herein, of the Common Stock, less the Fair Market Value on such date of
the portion of the distributed assets so distributed applicable to one share of
Common Stock (determined on the basis of the number of shares of Common Stock
outstanding on the record date)(determined as provided in Section 9.3(g)); and

        (2)   the denominator of which shall be such Current Market Price.

        Such reduction shall become effective immediately prior to the opening
of business on the day following the Record Date for such distribution. In the
event that such dividend or distribution is not so paid or made, the Conversion
Price shall again be adjusted to be the Conversion Price which would then be in
effect if such dividend or distribution had not been declared.

        If the Board of Directors determines the Fair Market Value of any
distribution for purposes of this Section 9.3(d) by reference to the actual or
when issued trading market for any distributed assets comprising all or part of
such distribution, it must in doing so consider the prices in such market over
the same period (the "Reference Period") used in computing the Current Market
Price pursuant to Section 9.3(g) to the extent possible, unless the Board of
Directors determines in good faith that determining the Fair Market Value during
the Reference Period would not be in the best interest of the Holders.
Notwithstanding the foregoing, in the event any such distribution consists of
shares of capital stock of, or similar equity interests in, one or more of the
Company's Subsidiaries (a "Spin-Off"), the Conversion Price shall be reduced so
that the same shall be equal to the price determined by multiplying the
Conversion Price in effect immediately prior to the close of business on the
Record Date with respect to such distribution by a fraction:

        (1)   the numerator of which shall be the Current Market Price on such
date; and

        (2)   the denominator of which shall be the Current Market Price of the
Common Stock, plus the Fair Market Value on such date of the portion of the
distributed assets so distributed applicable to one share of Common Stock
(determined on the basis of the number of shares of Common Stock outstanding on
the record date) (determined as set forth in the third and fourth succeeding
sentences).

        Such reduction shall become effective immediately prior to the opening
of business on the day following the last Trading Day of the Spin-Off Valuation
Period (as defined below). In the event that such dividend or distribution is
not so paid or made, the Conversion Price shall again be adjusted to be the
Conversion Price which would then be in effect if such dividend or distribution
had not been declared. In the case of a Spin-Off, the Fair Market Value of the
securities to be distributed shall equal the average of the closing sale prices
of such securities on the principal securities market on which such securities
are traded for the five consecutive Trading Days commencing on and including the
sixth day of trading of those securities after the effectiveness of the Spin-Off
(the "Spin-Off Valuation Period"), and the Current Market Price shall be
measured for the same period. In the event, however, that an underwritten
initial public offering of the securities in the Spin-Off occurs simultaneously
with the Spin-Off, Fair Market Value of the securities distributed in the
Spin-Off shall mean the initial public offering price of such securities and the
Current Market Price shall mean the Sale Price for the Common Stock on the same
Trading Day.

        Rights or warrants distributed by the Company to all holders of its
shares of Common Stock entitling them to subscribe for or purchase shares of the
Company's capital stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
("Trigger Event"), (i) are deemed to be transferred with such shares of Common
Stock, (ii) are not exercisable and (iii) are also issued in respect of future
issuances of shares of Common Stock shall

42

--------------------------------------------------------------------------------




be deemed not to have been distributed for purposes of this Section 9.3(d) (and
no adjustment to the Conversion Price under this Section 9.3(d) will be
required) until the occurrence of the earliest Trigger Event. If such right or
warrant is subject to subsequent events, upon the occurrence of which such right
or warrant shall become exercisable to purchase different distributed assets,
evidences of indebtedness or other assets, or entitle the holder to purchase a
different number or amount of the foregoing or to purchase any of the foregoing
at a different purchase price, then the occurrence of each such event shall be
deemed to be the date of issuance and record date with respect to a new right or
warrant (and a termination or expiration of the existing right or warrant
without exercise by the holder thereof). In addition, in the event of any
distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event (of the type described in the preceding sentence) with
respect thereto, that resulted in an adjustment to the Conversion Price under
this Section 9.3(d)):

        (1)   in the case of any such rights or warrants which shall all have
been redeemed or repurchased without exercise by any holders thereof, the
Conversion Price shall be readjusted upon such final redemption or repurchase to
give effect to such distribution or Trigger Event, as the case may be, as though
it were a cash distribution, equal to the per share redemption or repurchase
price received by a holder of shares of Common Stock with respect to such rights
or warrants (assuming such holder had retained such rights or warrants), made to
all holders of shares of Common Stock as of the date of such redemption or
repurchase; and

        (2)   in the case of such rights or warrants which shall have expired or
been terminated without exercise, the Conversion Price shall be readjusted as if
such rights and warrants had never been issued.

        For purposes of this Section 9.3(d) and Section 9.3(a), 9.3(b) and
9.3(c), any dividend or distribution to which this Section 9.3(d) is applicable
that also includes (i) shares of Common Stock, (ii) a subdivision or combination
of shares of Common Stock to which Section 9.3(b) applies or (iii) rights or
warrants to subscribe for or purchase shares of Common Stock to which
Section 9.3(c) applies (or any combination thereof), shall be deemed instead to
be:

        (1)   a dividend or distribution of the evidences of indebtedness,
assets, shares of capital stock, rights or warrants, other than such shares of
Common Stock, such subdivision or combination or such rights or warrants to
which Section 9.3(a), 9.3(b) and 9.3(c) apply, respectively (and any Conversion
Price reduction required by this Section 9.3(d) with respect to such dividend or
distribution shall then be made), immediately followed by

        (2)   a dividend or distribution of such shares of Common Stock, such
subdivision or combination or such rights or warrants (and any further
Conversion Price reduction required by Sections 9.3(a), 9.3(b), and 9.3(d) with
respect to such dividend or distribution shall then be made), except:

        (A)  the Record Date of such dividend or distribution shall be
substituted as (i) "the date fixed for the determination of stockholders
entitled to receive such dividend or other distribution," "Record Date fixed for
such determinations" and "Record Date" within the meaning of Section 9.3(a) and
9.3(b), (ii) "the day upon which such subdivision becomes effective" and "the
day upon which such combination becomes effective" within the meaning of
Section 9.3(b), and (iii) as "the date fixed for the determination of
stockholders entitled to receive such rights or warrants," "the Record Date
fixed for the determination of the stockholders entitled to receive such rights
or warrants" and such "Record Date" within the meaning of Section 9.3(c); and

        (B)  any shares of Common Stock included in such dividend or
distribution shall not be deemed "outstanding at the close of business on the
date fixed for such determination" within the meaning of Section 9.3(a) and any
reduction or increase in the

43

--------------------------------------------------------------------------------






number of shares of Common Stock resulting from such subdivision or combination
shall be disregarded in connection with such dividend or distribution.

        In the event of any distribution referred to in this Section 9.3(d) in
which (i) the value of such distribution per share of Common Stock equals or
exceeds the average of the Sale Prices of the Common Stock over the ten
consecutive Trading Day period ending on the Record Date for such distribution,
or (ii) such average of the Sale Prices of the Common Stock exceeds the Fair
Market Value of such distribution applicable to one share of Common Stock (as
determined by the Board of Directors) by less than $1.00, then, in each such
case, in lieu of an adjustment to the Conversion Price, adequate provision shall
be made so that each Holder shall have the right to receive upon conversion of a
Security, in addition to shares of Common Stock, the kind and amount of such
distribution such Holder would have received had such Holder converted such
Security immediately prior to the Record Date for determining the shareholders
entitled to receive the distribution.

        No adjustment to the Conversion Price or the ability of a Holder of a
Security to convert will be made if the Holder may otherwise participate in such
distribution without conversion.

        (e)   In case the Company shall, by dividend or otherwise, distribute to
all or substantially all holders of its Common Stock cash (excluding any
dividend or distribution in connection with the liquidation, dissolution or
winding up of the Company, whether voluntary or involuntary), then, in such
case, the Conversion Price shall be reduced so that the same shall equal the
rate determined by dividing the Conversion Price in effect on the applicable
record date by a fraction,

        (1)   the numerator of which shall be the Current Market Price on such
record date; and

        (2)   the denominator of which shall be the Current Market Price minus
the amount distributed per ordinary share of Common Stock.

        Such adjustment shall become effective immediately after the opening of
business on the day following the Record Date fixed for the determination of the
stockholders entitled to receive such cash dividend or other distribution
consisting exclusively of cash. If any dividend or distribution of the type
described in this Section 9.3(e) is declared but not so paid or made, the
Conversion Price shall again be adjusted to the Conversion Price which would
then be in effect if such dividend or distribution had not been declared.

        (f)    In case a tender or exchange offer made by the Company or any
Subsidiary for all or any portion of the Common Stock shall expire and such
tender or exchange offer (as amended upon the expiration thereof) shall require
the payment to stockholders of consideration per share of Common Stock having a
Fair Market Value (as determined by the Board of Directors, whose determination
shall be conclusive and described in a resolution of the Board of Directors)
that as of the last time (the "Expiration Time") tenders or exchanges may be
made pursuant to such tender or exchange offer (as it may be amended) exceeds
the Sale Price of a share of Common Stock on the Trading Day next succeeding the
Expiration Time, the Conversion Price shall be reduced so that the same shall
equal the price determined by multiplying the Conversion Price in effect
immediately prior to the Expiration Time by a fraction,

        (1)   the numerator of which shall be the number of shares of Common
Stock outstanding (including any tendered or exchanged shares) at the Expiration
Time multiplied by the Sale Price of a share of Common Stock on the Trading Day
next succeeding the Expiration Time such adjustment to become effective
immediately prior to the opening of business on the day following the Expiration
Time; and

        (2)   the denominator of which shall be the sum of (x) the Fair Market
Value (determined as aforesaid) of the aggregate consideration payable to
stockholders based on the acceptance (up to any maximum specified in the terms
of the tender or exchange offer) of all shares

44

--------------------------------------------------------------------------------






validly tendered or exchanged and not withdrawn as of the Expiration Time (the
shares deemed so accepted up to any such maximum, being referred to as the
"Purchased Shares") and (y) the product of the number of shares of Common Stock
outstanding (less any Purchased Shares) at the Expiration Time and the Sale
Price of a share of Common Stock on the Trading Day next succeeding the
Expiration Time.

        If the Company is obligated to purchase shares pursuant to any such
tender or exchange offer, but the Company is permanently prevented by applicable
law from effecting any such purchases or all such purchases are rescinded, the
Conversion Price shall again be adjusted to be the Conversion Price that would
then be in effect if such tender or exchange offer had not been made.

        (g)   For purposes of this Article IX, the following terms shall have
the meanings indicated:

        "Current Market Price" on any date means the average of the daily Sale
Prices per share of Common Stock for the ten consecutive Trading Days
immediately prior to such date; provided, however, that if:

        (1)   the "ex" date (as hereinafter defined) for any event (other than
the issuance or distribution requiring such computation) that requires an
adjustment to the Conversion Price pursuant to Section 9.3(a), 9.3(b), 9.3(c),
9.3(d), 9.3(e) or 9.3(f) occurs during such ten consecutive Trading Days, the
Sale Price for each Trading Day prior to the "ex" date for such other event
shall be adjusted by dividing such Sale Price by the same fraction by which the
Conversion Price is so required to be adjusted as a result of such other event;

        (2)   the "ex" date for any event (other than the issuance or
distribution requiring such computation) that requires an adjustment to the
Conversion Price pursuant to Section 9.3(a), 9.3(b), 9.3(c), 9.3(d), 9.3(e) or
9.3(f) occurs on or after the "ex" date for the issuance or distribution
requiring such computation and prior to the day in question, the Sale Price for
each Trading Day on and after the "ex" date for such other event shall be
adjusted by dividing such Sale Price by the reciprocal of the fraction by which
the Conversion Price is so required to be adjusted as a result of such other
event; and

        (3)   the "ex" date for the issuance or distribution requiring such
computation is prior to the day in question, after taking into account any
adjustment required pursuant to clause (1) or (2) of this proviso, the Sale
Price for each Trading Day on or after such "ex" date shall be adjusted by
adding thereto the amount of any cash and the Fair Market Value (as determined
by the Board of Directors in a manner consistent with any determination of such
value for purposes of Section 9.3(d), 9.3(e) or 9.3(f)) of the evidences of
indebtedness, shares of capital stock or assets being distributed applicable to
one share of Common Stock as of the close of business on the day before such
"ex" date.

        For purposes of any computation under Section 9.3(f), if the "ex" date
for any event (other than the tender offer requiring such computation) that
requires an adjustment to the Conversion Price pursuant to Section 9.3(a),
9.3(b), 9.3(c), 9.3(d), 9.3(e) or 9.3(f) occurs on or after the Expiration Time
for the tender or exchange offer requiring such computation and prior to the day
in question, the Sale Price for each Trading Day on and after the "ex" date for
such other event shall be adjusted by dividing such Sale Price by the reciprocal
of the fraction by which the Conversion Price is so required to be adjusted as a
result of such other event. For purposes of this paragraph, the term "ex" date,
when used:

        (1)   with respect to any issuance or distribution, means the first date
on which the shares of Common Stock trade regular way on the relevant exchange
or in the relevant market from which the Sale Price was obtained without the
right to receive such issuance or distribution;

45

--------------------------------------------------------------------------------



        (2)   with respect to any subdivision or combination of shares of Common
Stock, means the first date on which the shares of Common Stock trade regular
way on such exchange or in such market after the time at which such subdivision
or combination becomes effective; and

        (3)   with respect to any tender or exchange offer, means the first date
on which the shares of Common Stock trade regular way on such exchange or in
such market after the Expiration Time of such offer.

        Notwithstanding the foregoing, whenever successive adjustments to the
Conversion Price are called for pursuant to this Section 9.3, such adjustments
shall be made to the Current Market Price as may be necessary or appropriate to
effectuate the intent of this Section 9.3 and to avoid unjust or inequitable
results as determined in good faith by the Board of Directors.

        "Fair Market Value" shall mean the amount that a willing buyer would pay
a willing seller in an arm's-length transaction (as determined by the Board of
Directors, whose determination shall be conclusive).

        "Record Date" shall mean, with respect to any dividend, distribution or
other transaction or event in which the holders of shares of Common Stock have
the right to receive any cash, securities or other property or in which the
shares of Common Stock (or other applicable security) is exchanged for or
converted into any combination of cash, securities or other property, the date
fixed for determination of stockholders entitled to receive such cash,
securities or other property (whether such date is fixed by the Board of
Directors or by statute, contract or otherwise).

        (h)   The Company shall be entitled to make such additional reductions
in the Conversion Price, in addition to those required by Section 9.3(a), (b),
(c), (d), (e) or (f), as shall be necessary in order that any dividend or
distribution of Common Stock, any subdivision, reclassification or combination
of shares of Common Stock or any issuance of rights or warrants referred to
above shall not be taxable to the holders of Common Stock for United States
Federal income tax purposes.

        (i)    To the extent permitted by applicable law and Section 8.1(e), the
Company may, from time to time, reduce the Conversion Price by any amount for
any period of time, if such period is at least 20 days and the reduction is
irrevocable during the period. Whenever the Conversion Price is reduced pursuant
to the preceding sentence, the Company shall mail to the Trustee and each Holder
at the address of such Holder as it appears in the register of the Securities
maintained by the Registrar, at least 15 days prior to the date the reduced
Conversion Price takes effect, a notice of the reduction stating the reduced
Conversion Price and the period during which it will be in effect.

        (j)    In any case in which this Section 9.3 shall require that any
adjustment be made effective as of or retroactively immediately following a
Record Date, the Company may elect to defer (but only for five Trading Days
following the filing of the statement referred to in Section 9.5) issuing to the
Holder of any Securities converted after such Record Date the shares of Common
Stock issuable upon such conversion over and above the shares of Common Stock
issuable upon such conversion on the basis of the Conversion Price prior to
adjustment; provided, however, that the Company shall deliver to such Holder a
due bill or other appropriate instrument evidencing such Holder's right to
receive such additional shares upon the occurrence of the event requiring such
adjustment.

        (k)   All calculations under this Section 9.3 shall be made to the
nearest cent or one-ten-thousandth of a share, with one-half cent and 0.00005 of
a share, respectively, being rounded upward.

46

--------------------------------------------------------------------------------






        (l)    In the event that at any time, as a result of an adjustment made
pursuant to this Section 9.3, the Holder of any Securities thereafter
surrendered for conversion shall become entitled to receive any shares of stock
of the Company other than shares of Common Stock into which the Securities
originally were convertible, the Conversion Price of such other shares so
receivable upon conversion of any such Security shall be subject to adjustment
from time to time in a manner and on terms as nearly equivalent as practicable
to the provisions with respect to Common Stock contained in subparagraphs
(a) through (k) of this Section 9.3, and the provision of Sections 9.1, 9.2 and
9.4 through 9.9 with respect to the Common Stock shall apply on like or similar
terms to any such other shares and the determination of the Board of Directors
as to any such adjustment shall be conclusive.

        (m)  No adjustment shall be made (i) pursuant to Section 9.3(i) if the
effect thereof would be to reduce the Conversion Price below $57.53, as adjusted
for any adjustment to the Conversion Price made pursuant to any other provision
of this Section 9.3, or (ii) pursuant to any provision of this Section 9.3
(a) if the Holders of the Securities may participate in the transaction that
otherwise would give rise to an adjustment pursuant to this Section 9.3 or
(b) if the consent of the holders of the Common Stock would be required for the
issuance of, or the Company's agreement to issue, the Common Stock at the
adjusted Conversion Price pursuant to the rules of The Nasdaq Stock Market, Inc.
or any exchange or other market on which the Common Stock is then listed or
traded and the Company has not obtained such consent in compliance with the
applicable rules.

        (n)   No adjustment in the Conversion Rate need be made unless the
adjustment would require an increase or decrease of at least 1% in the
Conversion Price. Any adjustments that are not made shall be carried forward and
taken into account in any subsequent adjustment, which shall be made, regardless
of whether the aggregate amount of such cumulative adjustments exceeds 1%,
(i) annually on the anniversary of the Issue Date of the Securities, and
otherwise (ii)(A) five Business Days prior to maturity of the Securities
(whether at Stated Maturity or otherwise) or (B) prior to the Redemption Date or
Repurchase Date unless such adjustment has already been made prior the
adjustment contemplated by this Section 9.3 (n)(b)(1) or (2).

        Section 9.4 Consolidation or Merger of the Company. If any of the
following events occurs, namely:

        (1)   any reclassification or change of the outstanding Common Stock
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination) as a
result of which holders of Common Stock shall be entitled to receive stock,
securities or other property or assets (including cash) with respect to or in
exchange for such Common Stock;

        (2)   any merger, consolidation, statutory share exchange or combination
of the Company with another corporation as a result of which holders of Common
Stock shall be entitled to receive stock, securities or other property or assets
(including cash) with respect to or in exchange for such Common Stock; or

        (3)   any sale or conveyance of the properties and assets of the Company
as, or substantially as, an entirety to any other corporation as a result of
which holders of Common Stock shall be entitled to receive stock, securities or
other property or assets (including cash) with respect to or in exchange for
such Common Stock;

the Company or the successor or purchasing corporation, as the case may be,
shall execute with the Trustee a supplemental indenture (which shall comply with
the Trust Indenture Act as in force at the date of execution of such
supplemental indenture, if such supplemental indenture is then required to so
comply) providing that such Securities shall be convertible into the kind and
amount of shares of stock and other securities or property or assets (including
cash) which such Holder would have been entitled to receive upon such
reclassification, change, merger, consolidation, statutory share exchange,

47

--------------------------------------------------------------------------------



combination, sale or conveyance had such Securities been converted into Common
Stock immediately prior to such reclassification, change, merger, consolidation,
statutory share exchange, combination, sale or conveyance assuming such holder
of Common Stock did not exercise its rights of election, if any, as to the kind
or amount of securities, cash or other property receivable upon such merger,
consolidation, statutory share exchange, sale or conveyance (provided, that if
the kind or amount of securities, cash or other property receivable upon such
merger, consolidation, statutory share exchange, sale or conveyance is not the
same for each share of Common Stock in respect of which such rights of election
shall not have been exercised (a "Non-Electing Share"), then for the purposes of
this Section 9.4, the kind and amount of securities, cash or other property
receivable upon such merger, consolidation, statutory share exchange, sale or
conveyance for each Non-Electing Share shall be deemed to be the kind and amount
so receivable per share by a plurality of the Non-Electing Shares). Such
supplemental indenture shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Article IX. If, in the case of any such reclassification, change, merger,
consolidation, statutory share exchange, combination, sale or conveyance, the
stock or other securities and assets receivable thereupon by a holder of Common
Stock includes shares of stock or other securities and assets of a corporation
other than the successor or purchasing corporation, as the case may be, in such
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance, then such supplemental indenture shall also be
executed by such other corporation and shall contain such additional provisions
to protect the interests of the Holders of the Securities as the Board of
Directors shall reasonably consider necessary by reason of the foregoing,
including to the extent practicable the provisions providing for the conversion
rights set forth in this Article IX.

        The Company shall cause notice of the execution of such supplemental
indenture to be mailed to each Holder, at the address of such Holder as it
appears on the register of the Securities maintained by the Registrar, within
20 days after execution thereof. Failure to deliver such notice shall not affect
the legality or validity of such supplemental indenture.

        The above provisions of this Section 9.4 shall similarly apply to
successive reclassifications, mergers, consolidations, statutory share
exchanges, combinations, sales and conveyances.

        If this Section 9.4 applies to any event or occurrence, Section 9.3
shall not apply. Notwithstanding this Section 9.4, if a Public Acquirer
Fundamental Change occurs and the Company elects to adjust the Conversion Price
and its conversion obligation pursuant to Section 9.12, the provisions of
Section 9.12 shall apply to the conversion instead of this Section 9.4.

        Any Additional Common Stock which a Holder is entitled to receive upon
conversion pursuant to Section 9.1(b), if applicable, shall not be payable in
shares of Common Stock, but will represent a right to receive the aggregate
amount of cash, securities or other property into which the Additional Common
Stock would convert as a result of such recapitalization, consolidation, merger,
share transfer, acquisition or share exchange.

        Section 9.5 Notice of Adjustment. Whenever an adjustment in the
Conversion Price with respect to the Securities is required:

        (1)   the Company shall forthwith place on file with the Trustee and any
Conversion Agent for such securities a certificate of the Treasurer of the
Company, stating the adjusted Conversion Price determined as provided herein and
setting forth in reasonable detail such facts as shall be necessary to show the
reason for and the manner of computing such adjustment; and

        (2)   a notice stating that the Conversion Price has been adjusted and
setting forth the adjusted Conversion Price shall forthwith be given by the
Company or, at the Company's request, by the Trustee in the name and at the
expense of the Company, to each Holder in

48

--------------------------------------------------------------------------------






the manner provided in Section 11.2. Any notice so given shall be conclusively
presumed to have been duly given, whether or not the Holder receives such
notice.

In addition, whenever an adjustment in the Conversion Price with respect to the
Securities is required, the Company will issue a press release through Dow
Jones & Company, Inc. containing the relevant information and make this
information available on the Company's web site or through another public medium
as it may use at that time.

        Section 9.6 Notice in Certain Events. In case:

        (1)   of a consolidation or merger to which the Company is a party and
for which approval of any stockholders of the Company is required, or of the
sale or conveyance to another Person or entity or group of Persons or entities
acting in concert as a partnership, limited partnership, syndicate or other
group (within the meaning of Rule 13d-3 under the Exchange Act) of all or
substantially all of the property and assets of the Company; or

        (2)   of the voluntary or involuntary dissolution, liquidation or
winding up of the Company; or

        (3)   of any action triggering an adjustment of the Conversion Price
referred to in clauses (x) or (y) below;

then, in each case, the Company shall cause to be filed with the Trustee and the
Conversion Agent, and shall cause to be given, to the Holders of the Securities
in the manner provided in Section 11.2, at least 15 days prior to the applicable
date hereinafter specified, a notice stating (x) the date on which a record is
to be taken for the purpose of any distribution or grant of rights or warrants
triggering an adjustment to the Conversion Price pursuant to this Article IX,
or, if a record is not to be taken, the date as of which the holders of record
of Common Stock entitled to such distribution, rights or warrants are to be
determined, or (y) the date on which any reclassification, consolidation,
merger, sale, conveyance, dissolution, liquidation or winding up triggering an
adjustment to the Conversion Price pursuant to this Article IX is expected to
become effective, and the date as of which it is expected that holders of Common
Stock of record shall be entitled to exchange their Common Stock for securities
or other property deliverable upon such reclassification, consolidation, merger
sale, conveyance, dissolution, liquidation or winding up.

        Failure to give such notice or any defect therein shall not affect the
legality or validity of the proceedings described in clause (1), (2) or (3) of
this Section 9.6.

        Section 9.7 Company To Reserve Stock: Registration; Listing.

        (a)   The Company shall, in accordance with the laws of the State of
Delaware, at all times reserve and keep available, free from preemptive rights,
out of its authorized but unissued shares of Common Stock, for the purpose of
effecting the conversion of the Securities, such number of its duly authorized
shares of Common Stock as shall from time to time be sufficient to effect the
conversion of all Securities then outstanding into such Common Stock at any time
(assuming that, at the time of the computation of such number of shares or
securities, all such Securities would be held by a single Holder); provided,
however, that nothing contained herein shall preclude the Company from
satisfying its obligations in respect of the conversion of the Securities by
delivery of purchased shares of Common Stock which are then held in the treasury
of the Company. The Company covenants that all shares of Common Stock which may
be issued upon conversion of Securities will upon issue be fully paid and
nonassessable and free from all liens and charges and, except as provided in
Section 9.8, taxes with respect to the issue thereof.

49

--------------------------------------------------------------------------------





        (b)   If any shares of Common Stock which would be issuable upon
conversion of Securities hereunder require registration with or approval of any
governmental authority before such shares or securities may be issued upon such
conversion, the Company will in good faith and as expeditiously as possible
endeavor to cause such shares or securities to be duly registered or approved,
as the case may be. The Company further covenants that so long as the Common
Stock shall be listed on The Nasdaq Stock Market, Inc., the Company will, if
permitted by the rules of such exchange, list and keep listed all Common Stock
issuable upon conversion of the Securities, and the Company will endeavor to
list the shares of Common Stock required to be delivered upon conversion of the
Securities prior to such delivery upon any other national securities exchange
upon which the outstanding Common Stock is listed at the time of such delivery.

        Section 9.8 Taxes on Conversion. The issue of stock certificates on
conversion of Securities shall be made without charge to the converting Holder
for any documentary, stamp or similar issue or transfer taxes in respect of the
issue thereof, and the Company shall pay any and all documentary, stamp or
similar issue or transfer taxes that may be payable in respect of the issue or
delivery of shares of Common Stock on conversion of Securities pursuant hereto.
The Company shall not, however, be required to pay any such tax which may be
payable in respect of any transfer involved in the issue or delivery of shares
of Common Stock or the portion, if any, of the Securities which are not so
converted in a name other than that in which the Securities so converted were
registered, and no such issue or delivery shall be made unless and until the
Person requesting such issue has paid to the Company the amount of such tax or
has established to the satisfaction of the Company that such tax has been paid.

        Section 9.9 Conversion After Record Date. Except as provided below, if
any Securities are surrendered for conversion on any day other than an Interest
Payment Date, the Holder of such Securities shall not be entitled to receive any
interest that has accrued on such Securities since the prior Interest Payment
Date. By delivery to the Holder of the number of shares of Common Stock or other
consideration issuable upon conversion in accordance with this Article IX, any
accrued and unpaid interest on such Securities will be deemed to have been paid
in full.

        If any Securities are surrendered for conversion subsequent to the
Record Date preceding an Interest Payment Date but on or prior to such Interest
Payment Date, the Holder of such Securities at the close of business on such
Record Date shall receive the interest payable on such Securities on such
Interest Payment Date notwithstanding the conversion thereof. Securities
surrendered for conversion during the period from the close of business on any
Record Date preceding any Interest Payment Date to the opening of business on
such Interest Payment Date shall (except in the case of Securities which have
been called for redemption on a Redemption Date which is after such Record Date
and on or prior to the third Business Day after such Interest Payment Date) be
accompanied by payment by Holders, for the account of the Company, in New York
Clearing House funds or other funds of an amount equal to the interest payable
on such Interest Payment Date on the Securities being surrendered for
conversion. Except as provided in Section 3.1 or this Section 9.9, no
adjustments in respect of payments of interest on Securities surrendered for
conversion or any dividends or distributions or interest on the Common Stock
issued upon conversion shall be made upon the conversion of any Securities.

        Section 9.10 Company Determination Final. Any determination that the
Company or the Board of Directors must make pursuant to this Article IX shall be
conclusive if made in good faith and in accordance with the provisions of this
Article, absent manifest error, and set forth in a Board Resolution.

        Section 9.11 Responsibility of Trustee for Conversion Provisions. The
Trustee has no duty to determine when an adjustment under this Article IX should
be made, how it should be made or what it should be. The Trustee makes no
representation as to the validity or value of any securities or assets issued
upon conversion of Securities. The Trustee shall not be responsible for any
failure of the

50

--------------------------------------------------------------------------------




Company to comply with this Article IX. Each Conversion Agent other than the
Company shall have the same protection under this Section 9.11 as the Trustee.

        The rights, privileges, protections, immunities and benefits given to
the Trustee under the Indenture including, without limitation, its rights to be
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities hereunder, and each Paying Agent or Conversion Agent acting
hereunder.

        Section 9.12 Conversion After a Public Acquirer Fundamental Change.

        (a)   In the event of a Public Acquirer Fundamental Change, the Company
may, in lieu of issuing the Additional Common Stock pursuant to Section 9.1(b),
elect to adjust the Conversion Price and the related conversion obligation such
that from and after the Effective Date of such Public Acquirer Fundamental
Change, Holders of the Security will be entitled to convert their Security, in
accordance with Section 9.2 hereof, into a number of shares of Public Acquirer
Common Stock by adjusting the Conversion Price in effect immediately before the
Public Acquirer Fundamental Change by multiplying it by a fraction:

        (1)   the numerator of which will be the average of the Sale Prices of
the Public Acquirer Common Stock for the five consecutive Trading Days
commencing on the Trading Day next succeeding the effective date of such Public
Acquirer Fundamental Change, and

        (2)   the denominator of which will be (A) in the case of a share
exchange, consolidation, merger or binding share exchange, pursuant to which the
Common Stock is converted into cash, securities or other property, the average
value of all cash and any other consideration (as determined by the Board of
Directors) paid or payable per share of Common Stock or (B) in the case of any
other Public Acquirer Fundamental Change, the average of the Sale Price of the
Common Stock for the five consecutive Trading Days prior to but excluding the
Effective Date of such Public Acquirer Fundamental Change.

        (b)   The Company will notify Holders of its election by providing
notice as set forth in Section 9.1(c).

ARTICLE X.
SATISFACTION AND DISCHARGE OF INDENTURE

        Section 10.1 Satisfaction and Discharge of Indenture. This Indenture
shall cease to be of further effect (except as to any surviving rights of
conversion, registration of transfer or exchange of Securities herein expressly
provided for and except as further provided below), and the Trustee, on demand
of and at the expense of the Company, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture, when

        (1)   either

        (A)  all Securities theretofore authenticated and delivered (other than
(i) Securities which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 2.7 and (ii) Securities for whose
payment money has theretofore been deposited in trust and thereafter repaid to
the Company as provided in Section 10.3) have been delivered to the Trustee for
cancellation; or

        (B)  all such Securities not theretofore delivered to the Trustee for
cancellation have become due and payable and the Company has irrevocably
deposited or caused to be irrevocably deposited cash with the Trustee or a
Paying Agent (other than the Company or any of its Affiliates) as trust funds in
trust for the purpose of and in an amount sufficient to pay and discharge the
entire indebtedness on such Securities not theretofore delivered to the Trustee
for cancellation, for

51

--------------------------------------------------------------------------------






principal and interest (including Additional Amounts, if any) to the date of
such deposit (in the case of Securities which have become due and payable);

        (2)   no Default or Event of Default has occurred and is continuing on
the date of such deposit and the deposit will not result in a breach or
violation of, or constitute a default under, any other instrument to which the
Company is a party or by which the Company is bound;

        (3)   the Company has paid or caused to be paid all other sums payable
hereunder by the Company; and

        (4)   the Company has delivered to the Trustee an Officers' Certificate
and an Opinion of Counsel, each stating that all conditions precedent herein
relating to the satisfaction and discharge of this Indenture have been complied
with.

        Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 7.7 shall survive and,
if money shall have been deposited with the Trustee pursuant to subclause (B) of
clause (1) of this Section, the provisions of Sections 2.3 through 2.7,
Article III, Article IX, the last sentence of Section 4.2 and this Article X,
shall survive until the Securities have been paid in full.

        Section 10.2 Application of Trust Money. Subject to the provisions of
Article X, the Trustee or a Paying Agent shall hold in trust, for the benefit of
the Holders, all money deposited with it pursuant to Section 10.1 and shall
apply the deposited money in accordance with this Indenture and the Securities
to the payment of the principal of and interest on the Securities.

        Section 10.3 Repayment to Company. The Trustee and each Paying Agent
shall promptly pay to the Company upon request any excess money (i) deposited
with them pursuant to Section 10.1 and (ii) held by them at any time.

        The Trustee and each Paying Agent shall pay to the Company upon request
any money held by them for the payment of principal or interest that remains
unclaimed for two years after a right to such money has matured; provided,
however, that the Trustee or such Paying Agent, before being required to make
any such payment, may at the expense of the Company cause to be mailed to each
Holder entitled to such money notice that such money remains unclaimed and that
after a date specified therein, which shall be at least 30 days from the date of
such mailing, any unclaimed balance of such money then remaining will be repaid
to the Company. After payment to the Company, Holders entitled to money must
look to the Company for payment as general creditors unless an applicable
abandoned property law designates another person.

        Section 10.4 Reinstatement. If the Trustee or any Paying Agent is unable
to apply any money in accordance with Section 10.2 by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, then
the Company's obligations under this Indenture and the Securities shall be
revived and reinstated as though no deposit had occurred pursuant to
Section 10.1 until such time as the Trustee or such Paying Agent is permitted to
apply all such money in accordance with Section 10.2; provided, however, that if
the Company has made any payment of the principal of or interest on any
Securities because of the reinstatement of its obligations, the Company shall be
subrogated to the rights of the Holders of such Securities to receive any such
payment from the money held by the Trustee or such Paying Agent.

ARTICLE XI.
MISCELLANEOUS

        Section 11.1 Trust Indenture Act Controls. If any provision of this
Indenture limits, qualifies, or conflicts with another provision which is
required to be included in this Indenture by the TIA, the required provision
shall control.

52

--------------------------------------------------------------------------------




        Section 11.2 Notices. Any request, demand, authorization, notice,
waiver, consent or communication shall be in writing and delivered in person or
mailed by first-class mail, postage prepaid, addressed as follows or transmitted
by facsimile transmission (confirmed by guaranteed overnight courier) to the
following facsimile numbers:

        if to the Company:

Overstock.com, Inc.
6322 South 3000 East, Suite 100
Salt Lake City, Utah 84121
Attention: Chief Financial Officer
Facsimile No.: (801) 947-3149

        With a copy to (which shall not constitute notice):

Bracewell & Patterson, L.L.P.
111 Congress Avenue Suite 2300
Austin, TX 78701-4061
Attention: Thomas W. Adkins
Facsimile No.: (512) 479-3940

        if to the Trustee:

Wells Fargo Bank, N.A.
Attention: Corporate Trust Department
707 Wilshire Boulevard, 17th Floor
Los Angeles, California 90017
Facsimile No.: (213) 614-3355

        The Company or the Trustee by notice given to the other in the manner
provided above may designate additional or different addresses for subsequent
notices or communications.

        Any notice or communication given to a Securityholder shall be mailed to
the Securityholder, by first-class mail, postage prepaid, at the
Securityholder's address as it appears on the registration books of the
Registrar and shall be sufficiently given if so mailed within the time
prescribed.

        Failure to mail a notice or communication to a Securityholder or any
defect in it shall not affect its sufficiency with respect to other
Securityholders. If a notice or communication is mailed in the manner provided
above, it is duly given, whether or not received by the addressee; provided that
all notices to the Trustee shall be deemed effective upon actual receipt
thereof.

        If the Company mails a notice or communication to the Securityholders,
it shall mail a copy to the Trustee and each Registrar, Paying Agent, Conversion
Agent or co-registrar.

        Section 11.3 Communication by Holders with Other Holders.
Securityholders may communicate pursuant to TIA Section 312(b) with other
Securityholders with respect to their rights under this Indenture or the
Securities. The Company, the Trustee, the Registrar, the Paying Agent, the
Conversion Agent and anyone else shall have the protection of TIA
Section 312(c).

        Section 11.4 Certificate and Opinion as to Conditions Precedent. Upon
any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:

        (1)   an Officers' Certificate stating that, in the opinion of the
signatories, all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with; and

53

--------------------------------------------------------------------------------



        (2)   an Opinion of Counsel stating that, in the opinion of such
counsel, all such conditions precedent have been complied with.

        Section 11.5 Statements Required in Certificate or Opinion. Each
Officers' Certificate or Opinion of Counsel with respect to compliance with a
covenant or condition provided for in this Indenture shall include:

        (1)   a statement that each Person making such Officers' Certificate or
Opinion of Counsel has read such covenant or condition;

        (2)   a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such Officers'
Certificate or Opinion of Counsel are based;

        (3)   a statement that, in the opinion of each such Person, he or she
has made such examination or investigation as is necessary to enable such Person
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

        (4)   a statement that, in the opinion of such Person, such covenant or
condition has been complied with.

        Section 11.6 Separability Clause. In case any provision in this
Indenture or in the Securities shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

        Section 11.7 Rules by Trustee, Paying Agent, Conversion Agent and
Registrar. The Trustee may make reasonable rules for action by or a meeting of
Securityholders. The Registrar, the Conversion Agent and the Paying Agent may
make reasonable rules for their functions.

        Section 11.8 Legal Holidays. A "Legal Holiday" is any day other than a
Business Day. If any specified date (including a date for giving notice) is a
Legal Holiday, the action shall be taken on the next succeeding day that is not
a Legal Holiday, and, if the action to be taken on such date is a payment in
respect of the Securities, no interest, if any, shall accrue for the intervening
period.

        Section 11.9 Governing Law. THIS INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

        Section 11.10 Waiver of Jury Trial. EACH OF THE COMPANY AND THE TRUSTEE
HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS INDENTURE, THE SECURITIES OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

        Section 11.11 No Recourse Against Others. A director, officer, employee
or stockholder, as such, of the Company shall not have any liability for any
obligations of the Company under the Securities or this Indenture or for any
claim based on, in respect of or by reason of such obligations or their
creation. By accepting a Security, each Securityholder shall waive and release
all such liability. The waiver and release shall be part of the consideration
for the issue of the Securities.

        Section 11.12 Successors. All agreements of the Company in this
Indenture and the Securities shall bind its successor. All agreements of the
Trustee in this Indenture shall bind its successor.

        Section 11.13 Multiple Originals. The parties may sign any number of
copies of this Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. One signed copy is enough to prove this
Indenture.

54

--------------------------------------------------------------------------------




        Section 11.14 Effect of Headings and Table of Contents. The Article and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof.

        IN WITNESS WHEREOF, the undersigned, being duly authorized, have
executed this Indenture on behalf of the respective parties hereto as of the
date first above written.


 
 
OVERSTOCK.COM, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
WELLS FARGO BANK, N.A.
As Trustee
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:

55

--------------------------------------------------------------------------------



EXHIBIT A

[FORM OF FACE OF GLOBAL SECURITY]

        UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

        TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS TO
NOMINEES OF THE DEPOSITORY TRUST COMPANY, OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR'S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
ARTICLE TWO OF THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.

        [THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF: (1) REPRESENTS THAT IT IS A "QUALIFIED INSTITUTIONAL
BUYER" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT ("RULE 144A"));
(2) AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT
HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY OR
ANY COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH SECURITY, PRIOR TO THE
EXPIRATION OF THE HOLDING PERIOD APPLICABLE TO SALES OF THIS SECURITY UNDER RULE
144(k) UNDER THE SECURITIES ACT (OR ANY SUCCESSOR PROVISION), ONLY (A) TO THE
ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH CONTINUES TO BE EFFECTIVE AT THE
TIME OF SUCH TRANSFER), (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, IN COMPLIANCE WITH RULE 144A TO A PERSON IT
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE
IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR
(D) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE ISSUER'S AND THE TRUSTEE'S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (D) TO REQUIRE THE DELIVERY
OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO
EACH OF THEM; AND (3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.
THIS LEGEND WILL BE REMOVED UPON THE EARLIER OF THE TRANSFER OF THIS

A-1

--------------------------------------------------------------------------------




SECURITY PURSUANT TO CLAUSE 2(B) ABOVE OR UPON ANY TRANSFER OF THIS SECURITY
UNDER RULE 144 UNDER THE SECURITIES ACT (OR ANY SUCCESSOR PROVISION).]

        [The foregoing legend may be removed from this Security on satisfaction
of the conditions specified in the Indenture.]

A-2

--------------------------------------------------------------------------------



Overstock.com, Inc.

3.75% Convertible Senior Notes due 2011

No.:   CUSIP: 690370 AA 9 Issue Date:   Principal Amount: $100,000,000 Issue
Price: $1,000 (for each $1,000 Principal Amount)    

        Overstock.com, Inc., a Delaware corporation, promises to pay
to                        or registered assigns, the principal amount of
dollars                         ($                        ) on December 11, 2011
or such greater or lesser amount as is indicated on the Schedule of Increases
and Decreases of Global Security attached to this Security.

        Interest Payment Dates: June 1 and December 1, commencing June, 2005.

        Record Dates: May 15 and November 15.

        Reference is hereby made to the further provisions of this Security set
forth on the reverse side of this Security, which further provisions shall for
all purposes have the same effect as if set forth at this place.

A-3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed under its corporate seal.

Dated:


 
 
 
 
OVERSTOCK.COM, INC.
 
 
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
TRUSTEE'S CERTIFICATE OF AUTHENTICATION
 
 
 
 
WELLS FARGO BANK, N.A.
as Trustee, certifies that this is one of the Securities referred to in the
within mentioned Indenture.
 
 
 
 
By:
 


--------------------------------------------------------------------------------

Authorized Signatory
 
 
 
 
Dated:
 
 
 
 

A-4

--------------------------------------------------------------------------------



[FORM OF REVERSE OF GLOBAL SECURITY]

3.75% Convertible Senior Notes due 2011

        This Security is one of a duly authorized issue of the 3.75% Convertible
Senior Notes due 2011 (the "Securities") of Overstock.com, Inc., a Delaware
corporation (including any successor corporation under the Indenture hereinafter
referred to, the "Company"), issued under an Indenture, dated as of November 23,
2004 (the "Indenture"), between the Company and Wells Fargo Bank, National
Association, as trustee (the "Trustee"). The terms of the Security include those
stated in the Indenture, those made part of the Indenture by reference to the
Trust Indenture Act of 1939, as amended ("TIA"), and those set forth in this
Security. This Security is subject to all such terms, and Holders are referred
to the Indenture and the TIA for a statement of all such terms. To the extent
permitted by applicable law, in the event of any inconsistency between the terms
of this Security and the terms of the Indenture, the terms of the Indenture
shall control. Capitalized terms used but not defined herein have the meanings
assigned to them in the Indenture referred to below unless otherwise indicated.

1.Interest.

        The Company promises to pay interest on the principal amount of the
Securities at the interest rate of 3.75% (the "Interest Rate") from the date of
issuance until repayment in full at December 1, 2011, or until an earlier
conversion, redemption or repurchase. The Company will pay interest on this
Security semi-annually in arrears on June 1 and December 1 of each year (each,
an "interest payment date"), commencing June 1, 2005.

        The Securities shall bear interest from November 23, 2004 until the
principal amount thereof is paid or made available for payment, or until such
date on which the Securities are converted, redeemed or purchased as provided
herein at a rate of 3.75% per annum.

        Interest on the Securities shall be computed (i) for any full
semi-annual period for which a particular Interest Rate is applicable, on the
basis of a 360-day year of twelve 30-day months and (ii) for any period for
which a particular Interest Rate is applicable for less than a full semiannual
period for which interest is calculated, on the basis of a 30-day month and, for
such periods of less than a month, the actual number of days elapsed over a
30-day month.

        If this Security is redeemed or repurchased by the Company on a date
that is after the record date and on or prior to the corresponding interest
payment date, interest and Additional Amounts, if any, accrued and unpaid hereon
to but not including the applicable Redemption Date or Fundamental Change
Purchase Date, as the case may be, will be paid to the same Holder to whom the
Company pays the principal of this Security.

        Interest on Securities converted after a record date but prior to the
corresponding interest payment date will be paid to the Holder of the Securities
on the record date but, upon conversion, the Holder must pay the Company the
interest and Additional Amounts, if any, which have accrued and will be paid on
such interest payment date; provided, that no such payment need be made with
respect to Securities which will be redeemed by the Company after a record date
and on or prior to the third Business Day after the corresponding interest
payment date.

        If the principal amount hereof or any portion of such principal amount
or any interest, including Additional Amounts, if any, on any Security is not
paid when due (whether upon acceleration pursuant to Section 6.2 of the
Indenture, upon the date set for payment of the Redemption Price pursuant to
Section 5 hereof or the Fundamental Change Purchase Price pursuant to Section 6
hereof or upon the Stated Maturity of this Security), then in each such case the
overdue amount shall, to the extent permitted by law, bear interest at the
Interest Rate, compounded semi-annually, which interest shall accrue from the
date on which such overdue amount was originally due until the date on which

A-5

--------------------------------------------------------------------------------




payment of such amount, including interest thereon, has been made or duly
provided for. All such interest shall be payable on demand.

2.Method of Payment.

        Except as provided below, interest will be paid (i) on the Global
Securities to The Depository Trust Company ("DTC") or its nominee in immediately
available funds, (ii) on any definitive Securities having an aggregate principal
amount of $2,000,000 or less, by check mailed to the Holders of such Securities,
and (iii) on any definitive Securities having an aggregate principal amount of
more than $2,000,000, by wire transfer in immediately available funds at the
election of the Holders of such Securities.

        At Stated Maturity, the Company will pay interest on definitive
Securities at the Company's office or agency in New York City, which initially
will be the corporate trust office of Wells Fargo Bank, N.A., in New York City.

        Principal on Global Securities will be paid to DTC or its nominee in
immediately available funds. Principal on definitive Securities will be payable,
upon Stated Maturity or when due, at the office or agency of the Company in New
York City, maintained for such purpose, initially the corporate trust office of
Wells Fargo Bank, N.A., in New York City.

        Subject to the terms and conditions of the Indenture, the Company will
make payments in cash in respect of Redemption Prices, Fundamental Change
Purchase Prices and at Stated Maturity to Holders who surrender Securities to a
Paying Agent to collect such payments in respect of the Securities. The Company
will pay cash amounts in money of the United States that at the time of payment
is legal tender for payment of public and private debts. However, the Company
may make such cash payments by check payable in such money.

3.Paying Agent, Conversion Agent and Registrar.

        Initially, Wells Fargo Bank, N.A. will act as Paying Agent, Conversion
Agent and Registrar. The Company may appoint and change any Paying Agent,
Conversion Agent or Registrar without notice, other than notice to the Trustee;
provided that the Company will maintain at least one Paying Agent in the State
of New York, City of New York, Borough of Manhattan, which shall initially be an
office or agency of the Trustee. The Company or any of its Subsidiaries or any
of their Affiliates may act as Paying Agent, Conversion Agent or Registrar.

4.Indenture.

        The Securities are senior unsecured obligations of the Company initially
limited to $100,000,000 aggregate principal amount (or such greater amount
necessary to reflect the exercise by the Initial Purchasers of their option to
purchase additional Securities in compliance with the Purchase Agreement, but
not in excess of $120,000,000).

        The Company may, without the consent of the Holders of the Securities,
increase the Principal Amount of the Securities by issuing additional notes in
the future on the same terms and conditions, except for any differences in the
issue price and interest accrued prior to the issue date of the additional
securities, and with the same CUSIP number as the Securities. The Securities and
any additional securities would rank equally and ratably and would be treated as
a single class for all purposes under the Indenture. No additional securities
may be issued if any Event of Default has occurred with respect to the
Securities. The Indenture does not limit other indebtedness of the Company,
secured or unsecured.

5.Redemption at the Option of the Company.


        No sinking fund is provided for the Securities. The Securities are not
redeemable by the Company prior to December 1, 2009. On or after December 1,
2009, the Securities will be redeemable for cash at

A-6

--------------------------------------------------------------------------------



the option of the Company, in whole or in part, at any time or from time to
time, upon not less than 20 nor more than 60 days' notice by mail for a
redemption price equal to the principal amount of those Securities plus accrued
and unpaid interest, including Additional Amounts, if any, on those Securities
(including Securities which are converted into Common Stock under certain
circumstances specified in the Indenture) up to the Redemption Date (the
"Redemption Price").

6.Purchase By the Company at the Option of the Holder.

        At the option of the Holder and subject to the terms and conditions of
the Indenture, the Company shall become obligated to offer to purchase the
Securities held by such Holder within 30 days after the occurrence of a
Fundamental Change for a Fundamental Change Purchase Price equal to the
principal amount plus accrued and unpaid interest, including Additional Amounts,
if any, of such Security on the Fundamental Change Purchase Date. The
Fundamental Change Purchase Date shall be between 30 and 60 days of the
Company's delivery of the notice described in the preceding sentence. The
Fundamental Change Purchase Price shall be paid in cash.

        Holders have the right to withdraw any Fundamental Change Purchase
Notice, as the case may be, by delivering to the Paying Agent a written notice
of withdrawal in accordance with the provisions of the Indenture.

        If cash sufficient to pay the Fundamental Change Purchase Price of all
Securities, or portions thereof to be purchased as of the Fundamental Change
Purchase Date, is deposited with the Paying Agent on the Business Day following
the Fundamental Change Purchase Date, interest will cease to accrue on such
Securities (or portions thereof) immediately after such Fundamental Change
Purchase Date, and the Holder thereof shall have no other rights as such other
than the right to receive the Fundamental Change Purchase Price upon surrender
of such Security.

7.Notice of Redemption.


        Notice of redemption pursuant to Section 5 of this Security will be
mailed at least 20 days but not more than 60 days before the Redemption Date to
each Holder of Securities to be redeemed at the Holder's registered address. If
money sufficient to pay the Redemption Price of all Securities (or portions
thereof) to be redeemed on the Redemption Date is deposited with the Paying
Agent prior to or on the Redemption Date, immediately after such Redemption Date
interest ceases to accrue on such Securities or portions thereof. Securities in
denominations larger than $1,000 of principal amount may be redeemed in part but
only in integral multiples of $1,000 of principal amount.

8.Conversion.

        Subject to and in compliance with the provisions of the Indenture, a
Holder is entitled, at such Holder's option, to convert the Holder's Security
(or any portion of the principal amount thereof that is $1,000 or an integral
multiple of $1,000), into fully paid and nonassessable shares of Common Stock at
the Conversion Price in effect at the time of conversion.

        A Security in respect of which a Holder has delivered a Fundamental
Change Purchase Notice, exercising the option of such Holder to require the
Company to purchase such Security, may be converted only if such Fundamental
Change Purchase Notice is withdrawn in accordance with the terms of the
Indenture.

        The initial Conversion Price is $76.23, subject to adjustment in certain
events described in the Indenture. No fractional shares of Common Stock shall be
issued upon conversion of any Security. A Holder that surrenders Securities for
conversion will receive cash or a check in lieu of any fractional share of
Common Stock.

        To surrender a Security for conversion, a Holder must (i) complete and
manually sign the conversion notice below (or complete and manually sign a
facsimile of such notice) and deliver such

A-7

--------------------------------------------------------------------------------




notice to the Conversion Agent, (ii) surrender the Security to the Conversion
Agent, (iii) furnish appropriate endorsements and transfer documents and
(iv) pay any transfer or similar tax, if required by the Indenture.

        If the Company (i) is a party to a consolidation, merger or binding
share exchange, (ii) reclassifies the Common Stock or (iii) conveys, transfers
or leases its properties and assets substantially as an entirety to any Person,
the right to convert a Security into shares of Common Stock may be changed into
a right to convert it into securities, cash or other assets of the Company or
such other Person, in each case in accordance with the Indenture.

9.Denominations; Transfer; Exchange.

        The Securities are in fully registered form, without coupons, in
denominations of $1,000 of principal amount and integral multiples of $1,000. A
Holder may transfer or exchange Securities in accordance with the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture. The Registrar need not transfer or exchange
any Securities selected for redemption (except, in the case of a Security to be
redeemed in part, the portion of the Security not to be redeemed) or any
Securities in respect of which a Fundamental Change Purchase Notice has been
given and not withdrawn (except, in the case of a Security to be purchased in
part, the portion of the Security not to be purchased) or any Securities for a
period of 15 days before the mailing of a notice of redemption of Securities to
be redeemed.

10.Persons Deemed Owners.

        The registered Holder of this Security may be treated as the owner of
this Security for all purposes.

11.Unclaimed Money or Securities.

        The Trustee and the Paying Agent shall return to the Company upon
written request any money held by them for the payment of any amount with
respect to the Securities that remains unclaimed for two years, subject to
applicable unclaimed property law. After return to the Company, Holders entitled
to the money or securities must look to the Company for payment as general
creditors unless an applicable abandoned property law designates another Person.

12.Amendment; Waiver.


        Subject to certain exceptions set forth in the Indenture, (i) the
Indenture or the Securities may be amended with the written consent of the
Holders of at least a majority in aggregate principal amount of the outstanding
Securities and (ii) certain Defaults may be waived with the written consent of
the Holders of a majority in aggregate principal amount of the outstanding
Securities. The Indenture and the Securities may also be amended by the Company
and the Trustee, without the consent of any Holder, in certain circumstances set
forth in the Indenture; provided, that certain provisions of the Indenture and
the Securities may not be amended without the consent of each affected Holder.

13.Defaults and Remedies.

        If any Event of Default with respect to Securities shall occur and be
continuing, the principal of all the Securities may be declared due and payable
in the manner and with the effect provided in the Indenture.

14.Trustee Dealings with the Company.

        Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise

A-8

--------------------------------------------------------------------------------




deal with and collect obligations owed to it by the Company or its Affiliates
and may otherwise deal with the Company or its Affiliates with the same rights
it would have if it were not Trustee.

15.No Recourse Against Others.

        A director, officer, employee or shareholder, as such, of the Company
shall not have any liability for any obligations of the Company under the
Securities or the Indenture or for any claim based on, in respect of or by
reason of such obligations or their creation. By accepting a Security, each
Securityholder waives and releases all such liability. The waiver and release
are part of the consideration for the issue of the Securities.

16.Treatment of Securities.

        Each holder, by acceptance of a Security, and beneficial owner, by
acceptance of a beneficial ownership interest in a Security, agrees to treat the
Securities as indebtedness of the Company for U.S. federal income tax purposes
and to not take any action inconsistent with such treatment.

17.Authentication.

        This Security shall not be valid until an authorized signatory of the
Trustee manually signs the Trustee's Certificate of Authentication on the other
side of this Security.

18.Abbreviations.

        Customary abbreviations may be used in the name of a Securityholder or
an assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with right of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).

19.GOVERNING LAW.

        THIS SECURITY AND THE INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

        The Company will furnish to any Securityholder upon written request and
without charge a copy of the Indenture which has in it the text of this
Security. Requests may be made to:

Overstock.com, Inc.
6322 South 3000 East, Suite 100
Salt Lake City, Utah 84121
Attention: Chief Financial Officer
Facsimile No.: (801) 947-3149

20.Registration Rights.

        The Holders of any Restricted Security are entitled to the benefits of
the Registration Rights Agreement, dated as of November 23, 2004, among the
Company and the Initial Purchasers, including the receipt of Additional Amounts
upon a registration default (as defined in such agreement).

A-9

--------------------------------------------------------------------------------



ASSIGNMENT FORM


--------------------------------------------------------------------------------

  CONVERSION NOTICE


--------------------------------------------------------------------------------

To assign this Security, fill in the form below:   To convert this Security into
Common Stock of the Company, check the box o
I or we assign and transfer this Security to
 
To convert only part of this Security, state the principal amount to be
converted (which must be $1,000 or an integral multiple of $1,000):
(Insert assignee's soc. Sec. Or tax ID no.)
 
$
(Print or type assignee's name, address and zip code)
 
 
and irrevocably appoint                                                 agent to
transfer this Security on the books of the Company. The agent may substitute
another to act for him.
 
If you want the stock certificate made out in another person's name fill in the
form below:
Date:                        Your Signature:
 
(Insert the other person's soc. Sec. Tax ID no.)


--------------------------------------------------------------------------------

(Sign exactly as your name appears on the other side of this Security)
 


--------------------------------------------------------------------------------

(Print or type other person's name, address and zip code)
Signature Guaranteed
 
 


--------------------------------------------------------------------------------

Participant in a Recognized Signature Guarantee Medallion Program
 


--------------------------------------------------------------------------------


 
 
 
By:
 


--------------------------------------------------------------------------------

Authorized Signatory
 
 

A-10

--------------------------------------------------------------------------------



SCHEDULE OF INCREASES AND DECREASES OF GLOBAL SECURITY

Initial Principal Amount of Global Security: ($                        ).

Date


--------------------------------------------------------------------------------

  Amount of Increase in Principal Amount of
Global Security

--------------------------------------------------------------------------------

  Amount of Decrease in Principal Amount of
Global Security

--------------------------------------------------------------------------------

  Principal Amount of
Global Security
After Increase or Decrease

--------------------------------------------------------------------------------

  Notation by Registrar
or Security
Custodian

--------------------------------------------------------------------------------

                                                     

A-11

--------------------------------------------------------------------------------



EXHIBIT B

[FORM OF FACE OF CERTIFICATED SECURITY]

        [THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF: (1) REPRESENTS THAT IT IS A "QUALIFIED INSTITUTIONAL
BUYER" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT ("RULE 144A"));
(2) AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT
HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY OR
ANY COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH SECURITY, PRIOR TO THE
EXPIRATION OF THE HOLDING PERIOD APPLICABLE TO SALES OF THIS SECURITY UNDER RULE
144(k) UNDER THE SECURITIES ACT (OR ANY SUCCESSOR PROVISION), ONLY (A) TO THE
ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH CONTINUES TO BE EFFECTIVE AT THE
TIME OF SUCH TRANSFER), (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, IN COMPLIANCE WITH RULE 144A TO A PERSON IT
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE
IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR
(D) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE ISSUER'S AND THE TRUSTEE'S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (D) TO REQUIRE THE DELIVERY
OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO
EACH OF THEM; AND (3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.
THIS LEGEND WILL BE REMOVED UPON THE EARLIER OF THE TRANSFER OF THIS SECURITY
PURSUANT TO CLAUSE 2(B) ABOVE OR UPON ANY TRANSFER OF THIS SECURITY UNDER RULE
144 UNDER THE SECURITIES ACT (OR ANY SUCCESSOR PROVISION).]

        [The foregoing legend may be removed from this Security on satisfaction
of the conditions specified in the Indenture.]

B-1

--------------------------------------------------------------------------------



Overstock, Inc.

3.75% Convertible Senior Notes due 2011

No.:   CUSIP: 690370 AA 9 Issue Date:   Principal Amount: $100,000,000 Issue
Price: $1,000 (for each $1,000 Principal Amount)    

        Overstock.com, Inc., a Delaware corporation, promises to pay
to                                                 or registered assigns, the
principal amount of dollars [                        
($                        )] on December 1, 2011.

        Interest Payment Dates: June 1 and December 1 commencing June 1, 2005.

        Record Dates: May 15 and November 15.

        Reference is hereby made to the further provisions of this Security set
forth on the reverse side of this Security, which further provisions shall for
all purposes have the same effect as if set forth at this place.

B-2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed under its corporate seal.

Dated:


 
 
 
 
OVERSTOCK.COM, INC.
 
 
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
TRUSTEE'S CERTIFICATE OF AUTHENTICATION
 
 
 
 
WELLS FARGO BANK, N.A.
as Trustee, certifies that this is one of the Securities referred to in the
within mentioned Indenture.
 
 
 
 
By:
 


--------------------------------------------------------------------------------

Authorized Signatory
 
 
 
 
Dated:
 
 
 
 

B-3

--------------------------------------------------------------------------------



[FORM OF REVERSE OF CERTIFICATED SECURITY IS IDENTICAL TO EXHIBIT A

EXCEPT NO SCHEDULE OF INCREASES AND DECREASES]

B-4

--------------------------------------------------------------------------------



EXHIBIT C

3.75% Convertible Senior Notes due 2011

Transfer Certificate

        In connection with any transfer of any of the Securities or beneficial
interest in a Global Security that is a Restricted Security within the period
prior to the expiration of the holding period applicable to the sales thereof
under Rule 144(k) under the Securities Act of 1933, as amended (the Securities
Act) (or any successor provision), the undersigned registered owner or
beneficial owner of this Security hereby certifies with respect to
$                                           principal amount of the
above-captioned Securities (the "Surrendered Securities") presented or
surrendered on the date hereof for registration of transfer, or for exchange or
conversion where the securities issuable upon such exchange or conversion are to
be registered in a name other than that of the undersigned registered or
beneficial owner (each such transaction being a "transfer"), that such transfer
complies with the restrictive legend set forth on the face of the Surrendered
Securities for the reason checked below:

oA transfer of the Surrendered Securities is made to the Company or any
subsidiaries; or

oThe transfer of the Surrendered Securities complies with Rule 144A under the
Securities Act; or

oThe transfer of the Surrendered Securities is to an institutional accredited
investor, as described in Rule 501(a)(1), (2), (3) or (7) of Regulation D under
the Securities Act; or

oThe transfer of the Surrendered Securities is pursuant to an effective
registration statement under the Securities Act; or

oThe transfer of the Surrendered Securities is pursuant to another available
exemption from the registration requirement of the Securities Act;

and unless the box below is checked, the undersigned confirms that, to the
undersigned's knowledge, such Securities are not being transferred to an
"affiliate" of the Company as defined in Rule 144 under the Securities Act (an
"Affiliate").

oThe transferee is an Affiliate of the Company.

Dated:                        , 200            

   

--------------------------------------------------------------------------------

Signature(s)
Signature Guarantee:
 
 


--------------------------------------------------------------------------------

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor acceptable to the Trustee.
 
 

C-1

--------------------------------------------------------------------------------





QuickLinks


INDENTURE
